 J.W. MORTELL CO.J.W. Mortell CompanyandUnited Automobile,Aerospace and AgriculturalImplementWorkersofAmerica,AFL-CIO.Cases38-CA-70,38-CA-123,38-CA-162, and 38-RC-89.November27, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn July 11, 1967, Trial Examiner Joseph I.Nachman issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor prac-ticesalleged in the complaint. Thereafter, theRespondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as herein modified.1.We agree with the Trial Examiner's findingthat the Respondent's announcement of certain em-ployee fringe benefits in early March 1965 at theheight of the organizational campaign was calcu-lated solely to induce its employees to reject theUnion and to discourage them from participating inunion activities in violation of Section 8(a)(1) of theAct.We note that Respondent's progress toward in-creasing employee fringe benefits paralleled the in-creasing organizing activity of the Union. AlthoughRespondent introduced evidence to indicate that astudy of its employment practices, with recommen-dations for improvements, had been commencedearlier, it was admitted that such recommendationswere not approved by the Company's executivecommittee until sometime in December 1964. PlantManager Boulger, who made the survey and the1Medo Photo Supply Corp. v N.L R B, 321 U S 678, 684,N.L.R Bv Exchange Parts Co, 375 U.S 405168 NLRB No. 80435proposed recommendations, testified that he trans-mitted them to the executive committee inNovember 1964 and that they were not approveduntil late December 1964. Although the Trial Ex-aminer found that these fringe benefits were ap-proved by the executive committee before the com-mencement of the union organizing activity here in-volved, we must note, and so find, that the union or-ganizational activity commenced in late November1964 by the distribution of leaflets outside of theplant and prior to the aforesaid executive commit-tee'sapproval of the increased fringe benefits.Respondent, of course, was well aware of the com-mencement of this early campaign activity.Thereafter, the first two union organizationalmeetings were conducted on February 10 and 21,1965. The day after the first of these meetings, em-ployeeHaggard was interrogated by SupervisorFrancoeur regarding the number and categories ofemployees in attendance. The day after the secondsuch meeting and by letter dated February 22, theUnion informed management of its organizing ac-tivities and requested that supervisors be restrainedfrom interfering with the campaign. Immediatelythereafter, as if in. response to the February 22letter, the Respondent announced a series of de-partmentalmeetings,whichwereconductedbetween March 1 and 5, in which the fringe benefitsin question were first announced to the employees.These consisted principally of a 5-minute washupperiod before lunch, a paid half-day holiday beforeChristmas-and the New Year, and 3 weeks' vaca-tion after 15 years' service. These benefits werefurther detailed in a letter distributed to all em-ployees dated March 5 which urged them to rejectthe Union and promised that more departmentalmeetings would be held in the future to discuss em-ployee grievances.We find that the timing of these events, including,particularly, the announcement of the additionalbenefits at an important if not crucial stage of theUnion's organizational campaign, the connecting ofsuch announcement with the appeal to reject theUnion, and the promise to hold additional meetingswith employees to discuss their grievances with theclear implication that additional adjustments inworking conditions might follow, demonstrate thatthe announcement of improved benefits was in-tended to induce employees to reject the Union'sorganizational appeals.The inducement of em-ployees' rejection of union organization through thebestowal of benefits has long been recognized as animproper interference with employees' exercise ofSection 7 rights.I Accordingly, we find that by suchconduct Respondent violated Section 8(a)(1) of theAct.2.We agree with the Trial Examiner that336-845 0 - 70 - 29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent disparately enforced its no-solicitationrule in violation of Section 8(a)(1) of the Act byprohibiting distribution of literature and solicitationby union adherents while encouraging or condoningsimilar activity on the part of such antiunion em-ployees as Ivlow, Lagesse, Doran, and Borst.The conduct of Ivlow is clear from the record.Some dozen witnesses2 testified that Ivlow madedistributions of antiunion literature, both in workingand nonworking areas of the plant, during the work-ing hours of the employees to whom the distributionwas made, and during times which fell withinIvlow's shift hours. On one such occasion, Super-visorVogelsang encountered Ivlow distributingliterature in the timeclock room. Although he ad-vised Ivlow he was violating the no-solicitation rule("If I were you, I would not do it."), he did not infact require Ivlow to cease his distribution. In thisregard,Vogelsang's attitude toward Ivlow standsin contrast to that displayed by him toward a unionproponent. Three weeks before the election, Vogel-sang encountered employee Hartman distributingprounion literature in the same clockroom just priorto the commencement of the latter's shift. Vogel-sang ordered Hartman out of the plant: "Get out-side and pass out that stuff and I mean it." Andagain: "Make sure and change your clothes on yourown time too." In addition, employee Gravelinetestified that, during working hours of the week be-fore the election, she saw Ivlow hand SupervisorFred a sheaf of his leaflets wrapped in newspaper.Similarly, employee Clipper testified that he sawSupervisor Neblock hand company literature toIvlow during working hours and that Ivlow im-mediately distributed this literature to Clipper, aswell as to other employees. Again, on the night be-fore the election during working hours, SupervisorFred was seen conversing with Ivlow while he waswearing an antiunion sign, and Fred made no at-tempt to require Ivlow to remove the sign. Ivlowhad marched through Fred's department some half-dozen times during the course of the evening whilesupporting the sign. Employee Clipper also testifiedthat he reported Ivlow's sign-wearing activities toSupervisor Neblock who agreed that Ivlow shouldbe obliged to clock out if he were going to campaignon company time. Although Ivlow did in fact clockout for at least one-half hour, Ivlow himself testifiedthat no one told him to clock out, that in fact he didso without permission. We therefore find that theRespondent condoned, if not encouraged, the anti-union activities of employee Ivlow.3Similarly, the Respondent was reluctant to inhibitthe procompany activities of the other three em-ployees.Doran and Borst each prepared four orThe witnesses are Dale Boyer, Violet Bultman, Robert Clipper,James Creekmore, Paul James Ely, James Emling, Mary Graveline,Everette Haggard, Robert Haggard, Robert Osborne, Keith Wilkey, andGeorge Zea.3We do not believe it necessary, in so finding, to rely on the Trial Ex-five antiunion documents during working hours andturned them over to Ivlow for reproduction and dis-tribution.Neither individual was ever warned bycompany officials about preparing or distributingleaflets on company time. On one occasion, Person-nel Director Donner went so far as to complimentDoran on one of his compositions. More significant,perhaps,was the attitude Respondent exhibitedtoward employee Lagesse. This employee wrotetwo antiunion leaflets during the campaign. Shereproduced 25 copies of each on working time usingcompany paper and equipment, and she distributedtthe leaflets during her working hours. SupervisorKreft gave her permission to attach one of theseleaflets on the window of his office. A similar copywas fixed on the glass of Supervisor Fred's officeand another was observed neatly tacked inside theCompany's glass-enclosed and locked bulletinboard. After the first leaflet was distributed, variouscompany officers or supervisors thanked her for herefforts on behalf of the Company, namely J. L.Mortell, Don Mortell, Kreft, Blais, and Boulger.We also agree with the Trial Examiner that theno-solicitationrulewas emphatically enforcedagainst the union adherents. At a meeting of the em-ployees of department 17, the Company informedthe employees that they were prohibited from dis-tributing union literature anywhere in the plant.During the campaign, an employee, at the directionof Supervisor Kreft, twice removed union literaturefrom the lunchroom. On another occasion, unionliterature was removed from underneath the purseof an employee and given to Supervisor Fred. In ad-dition, Supervisor Francoeur told employee Hag-gard he could be fired for carrying union authoriza-tion cards in his pocket, and Supervisor Davis toldHaggard he could be discharged for passing outunion authorization cards during working hours.Finally, as detailed earlier, Supervisor Vogelsangencountered employee Hartman passing out unionleaflets in the clockroom and ordered him outsideof the plant.3.Members Fanning and Jenkins also agree withthe Trial Examiner that the Respondent, throughthe posting of certain notices, attempted to dissuadeitsemployees from cooperating with the GeneralCounsel and thereby interfered with the effective-ness of the Board's processes in securing for em-ployees vindication of rights protected by the Actin violation of Section 8(a)(1).Prior to the hearing in the instant matter, on April6, 1966, the General Counsel issued some 175 sub-penas, approximately 100 of which were directed toRespondent'semployees.Shortlythereafter,Respondent posted a notice on its bulletin board in-ammer's admission into evidence for the truth of its contents that part ofIvlow's affidavit in which he stated that while passing out his literature "inthe lunchroom and time clock area, [supervisors] Ken Gachet, FredMorianty, Don Adame, Ken Neblock and Paul Kreft at one time oranother saw me They never said I should stop." J.W. MORTELL CO.437forming its employees that if they had any questionsabout the subpena or letter, they should contactPersonnel Director Donner. Donner testified thatsome six individuals responde,'1 to the notice andsought his advice, among whom was employeeKarla Starr. Donner admitted informing her thatshe did not have to respond to the request for an in-terview. He also testified that he told her that if shedid decide to go to the interview during workinghours, he wanted advance notice. On April 15Respondent posted a second notice on its bulletinboard in which it stated, in substance, that those inreceipt of the subpenas and letters were under noobligation to discuss the case with the GeneralCounsel prior to the hearing, but that if they wishedto discuss the matter with the government, theywere encouraged to do so. In addition, this noticestated that the Union was misrepresenting theGeneral Counsel's letter requesting an interview by"causing someof our people to believe that theymust contact Mr. Eisenberg [the General Counsel'srepresentative] at this time. This is typical of theunion ethics we have all seen over the last sixteenmonths."Thereafter, onMay 18 the GeneralCounsel again sent out letters to those witnesses hewas attempting to contact. To those employees whohad failed to respond to the earlier letter, he onceagain requested that they contact his representativeat a certain motel for an interview prior to the hear-ing.This letter indicated that if the particular em-ployee did report to the interview, he would un-doubtedly be required to spend less time at thehearing and might in fact be excused from testify-ing. "On the other hand, if you arrive at the hearingwithout having previously talked to me you mayhave to be present for many hours, or even morethan one day, before you are called to testify."Respondent then posted the following notice to itsemployees:Feel free to go to the motel or feel free to stayawayNo one can legally pressure you eitherway. Some of you have been told you will beheld in court by the government lawyers forfour or five days. This is only a union pressuretactic to force you to go to the motel. Wehonestlydo not believe the governmentlawyers will hold you in court just to punishyou for not going to the motel. You might berequired to wait in court several hours but weare confident that an orderly arrangement willbe worked out.We sincerely regret theselatest unionpressuretactics, and we hope you will bear with us untilthis whole thing is concluded.Feel free to go to the motel or feel free to stayaway.We do not believe, with regard to both of thesenotices, that they somehow gather immunity for theRespondent simply because they advised em-ployees that they may or may not cooperate withthe General Counsel when in fact the substantivethrust of each notice is clearly directed to detersuch cooperation. The second notice,morestronglythan the first, relates the trial preparation of thegovernment lawyers as somehow subservient andsusceptible to the interest of the Union, as merelya "union pressure tactic." No more effective state-ment, perhaps, could be made by the Respondent tobring home to the employees its displeasure withthose who would cooperate with the governmentlawyers than that which implies that the GeneralCounsel's representatives were in fact tools of theUnion. Particularlyis thistrue in view of Respond-ent'shostilityto itsemployees'unionactivitiesmade manifest by restraining and coercive conduct.The Trial Examiner found, and we agree, that thecharacterization in the notice of the General Coun-sel's efforts to interview witnessesas "union pres-sure tactics" was calculated, along with the advicethat they were "free to stay," to convince the em-ployees that Respondent did not want them tocooperate with the government. We find that suchcommunicationswere designed to and would in facttend to discourage employees from supplyinglegiti-mate information to a Board agent, thus hinderinghim in the investigation of the charges filedagainstRespondent.We find, therefore, that the above-described activities of Respondent interfered withthe rights of employees to obtain redress from theBoard and thereby violated Section 8(a)(1) of theAct.Certain-Teed Products Corp.,147 NLRB1517.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-4Member Zagona would not find that the notices in question were un-lawful.Though Member Zagona is as concerned as his colleaguesthat ef-forts of General Counsel to interview witnesses not be impeded, in thepresent case it was the GeneralCounselwho warned hesitant witnessesthey might have to be present at the hearing "for many hours, or evenmore than one day,"if they did not discuss the case with him in advanceSix employees had raised questions with the Employer's personneldirector about the matter,and, following the GeneralCounsel'swarning,the Employer posted a noticewhichadvised employees their preheanngmeetings with the General Counsel were voluntary-concluding theyshould "feel free to go to the motel or feel freeto stay away " The noticeof April15, though also advising employees of the voluntary nature of theprehearing meetings, specificallystated "if you wish to discuss the matterwith him, you are encouraged to do so " The alleged "union pressure tac-tics" in the May 24 notice seems to Member Zagoria to be linked to whatthe Union had supposedly told employees,and not, as the majority con-cludes, to the General Counsel's efforts, the Employer's earlier notice ofApril 15had likewise stated the Employer had received reports union or-ganizers had "misrepresented"the General Counsel's communicationsUnlike the situation inCertain-TeedProductsCorp.,supra,the Respond-ent's notices were temperate in toneMember Zagoria finds insufficientevidence in this case that the notices were "calculated"or "designed" toconvince employees that Respondent did not want them to cooperate, or,as the majority also concludes,that Respondent would be "displeased" ifthey did He would, therefore,find no violation in the notices 438DECISIONSOF NATIONALmended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, J. W.Mortell Company,Kankakee,Illinois, its officers,agents, successors,and assigns,shall take the ac-tion set forth in the Trial Examiner'sRecom-mended Order,so modified:Substitute the words "on forms provided"for thewords "to be furnished"in paragraph 2(f).IT IS FURTHER ORDERED that the election con-ducted in Case 38-RC-89 be,and hereby is, setaside.[Direction of Election omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner:This con-solidated complaint'pursuant to Section 10(b) of the Na-tional Labor Relations Act, as amended(herein called theAct), alleges that J.W. Mortell Company(herein calledRespondent or Company),in the course of an organiza-tional campaign by United Automobile,Aerospace andAgricultural Implement Workers of America,AFL-CIO(herein called the Union),violated Section 8(a)(1), (3),and (5)of the Act. Respondent's answer admits certainallegations of the complaint,but denied the commissionof any unfair labor practice.In Case 38-RC-89,the Regional Director onApril 27,1966, issued his report on objections to conduct affectingthe results of the election, and an order directing a hearingon the factual issues presented by said objections. Hefurther ordered said representation case be consolidatedwith the captioned unfair labor practice cases, for hearingand decision.2 Pursuant to notice,a hearing was held be-fore me at Kankakee,Illinois, on various days betweenJune 15 and July 1, 1966, at which time the hearing wasadjourned to permit the General Counsel to seek subpenaenforcement.On August 10, 1966,the hearing wasresumed and concluded.At thehearing, all parties wereafforded full opportunity to introduce relevant testimony,to examine and cross-examine witnesses,and to argueorally on the record. Oral argument was waived. OnNovember 18, 1966,I issued and caused to be served on' Issued March 30, 1966, and amended April 7, 1966, June 3, 1966,and also orally amended at the heanng Said complaint is based on threesets of charges In Case 38-CA-70 the original charge was filed March 8,1965, amended April 2, 1965, September 17, 1965, and March 21, 1966In Case 38-CA-123, the charge was filed August 12, 1965, and amendedMarch 21, 1966 In Case 38-CA-162,the charge was filed December 6,1965, and amended March 21, 19662The chronologyof events in the representation case, to the extent dis-closed by this record, is as followsApr,l 7, 1965Petition filed by UnionJune 29, 1965Direction of ElectionAugust 3,1965 Election held resulting in 104 votes for the Union,134 against, and 19 challenged ballotsAugust 10, 1965Objections to conduct affecting results of elec-tion filed by Union,containing 24 specificationsApril 21,/966 All objections to conduct affecting results of elec-tion are withdrawn other than those alleged as violations of Act inconsolidated complaint issued March 30, 1966, as amended, April 7,1966April 27,1966 Supplemental Decision consolidating representa-tion case with unfair labor practice case,for heanng and decisionLABOR RELATIONS BOARDall parties, an order to show cause why the record shouldnot be reopened to receive certain evidence offered byRespondent on the last day of the hearing but to whichobjection had been sustained. The parties then enteredinto a stipulation with respect to the excluded evidence,which was forwarded to me under date of February 13,1967, and which I now approve. Thereafter, pursuant tomy order, a conference was held with all counsel onMarch 20, 1967, which conference was officially re-ported, and the orders and stipulation referred to werethen made a part of the record. Briefs submitted by theGeneral Counsel and Respondent, respectively, havebeen duly considered.Upon the entire record, including my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACT31.THEUNFAIR LABOR PRACTICES ALLEGEDA.The Facts1.The setting of issuesInNovember 1964,4 the Union beganan organiza-tional campaign among Respondent's employees by dis-tributing leaflets in front of the plant. This activity wasadmittedlyobserved by Company Secretary Blais.Knowledge of the Union's activity was also broughthome to Respondent by the Union's letter of February22, in which the Union stated it was trying to organize theemployees, complained about acts of interference on thepart of some supervisors, and asked the Company to takeprompt steps to insure that interference with employeerights promptly ceased. Also by letter dated March 8, theUnion furnished the Company with the names of 38 em-ployeeswho, it stated, had become members of andagreed to serve on the Union's in-plant organizing com-mittee.The organizing campaign was rather extensive,and by letter dated April 6, the Union requested recogni-tion.On the last mentioned date the Union also filed itsrepresentationpetition,supported by a number ofauthorization cards After a hearing on the representationpetition, at which District 50, intervened, the RegionalDirector, on June 29,5 issued his Decision and DirectionofElection, inwhich the employees would decidewhether they wished to be represented by the Union, byDistrict 50, or neither.As heretofore stated, the election was held on August3,with a majority of the votes being cast against theUnion, and to which it filed objections.6 The GeneralCounsel contends that during the pendency of therepresentation petition, as well as prior and subsequent toJNo issue ofcommerce or labor organization is presentedThe com-plaint alleges and the answeradmits factswhich establish these elements.Ifind thesefacts to be as pleaded Noris there any issue regarding the unitalleged in the complaint and admitted by the answer4This was about 6 months afterRespondent's employees,in an elec-tion conducted by theBoard on a petitionfiled by District 50, UnitedMine Workersof America (herein calledDistrict 50), voted against unionrepresentation.5This and all dates hereaftermentionedare 1965, unlessotherwisestated6The SupplementalDecision in the representationcase dated April 27,1966, does notmentionDistrict 50.Itdoes appearthatDistrict 50received no votesIassume that at some pointbetweenthe Direction ofElection andthe election,District50 withdrew from the ballot J.W. MORTELL CO.that period,Respondent engaged in conductviolative ofSection 8(a)(1) and(3) of theAct, and thatsuch conductduring the pendency of the representation petitionrequires that the election be set aside.The General Coun-sel also contends that at all times material the Unionrepresenteda majorityof Respondent's employees, andasRespondent had no good-faith doubt of the unionmajority status when it refused the latter's recognition de-mandof April7, such refusal was violative of Section8(a)(5)of theAct.Toremedy these violations, theGeneral Counsel argues, Respondent should be requiredto bargain with the Union,on request.Because the Board,in deciding whether the results ofan election should be set aside because of improper con-duct by an employer or a union,will consideronlythatconduct which occurred after the filing of the petition toand including the day of the election'-the so-called criti-cal period-it is necessary to state separately,the eventsupon which the General Counsel relies, which occurredduring the critical period from that which occurred beforeor after the critical period.2.Events in precritical perioda.Interrogation of HaggardAs heretofore stated, the Union began its campaign toorganize Respondent's employees in November 1964, atwhich time it distributed handbills to which were attachedauthorization cards. Thereafter a number of employeemeetings sponsored by union representatives were heldat a local motel, the first on February 10. 11 The followingday Francoeur, an admitted supervisor, asked employeeRobert Haggard, at the latter's work station, how largethe attendance was at the union meeting the precedingday, whether the greater number of those attending werefrom production, or from maintenance, and whether theywere mostly men or women. Haggard replied that it was"about half and half' and that it was a "pretty good sizemeeting." Approximately a week later, Francoeur againspoke to Haggard at his work station. On this occasionHaggard had some authorization cards in his shirt pocketthat were visible to Francoeur. The latter told Haggardthat he could be fired for carrying the authorization cards,and directed Haggard to get them out of his pocket. Hag-gard protested that there was nothing wrong in what hewas doing so long as he did not distribute them on com-pany time Also in mid-February, Pierce Davis, an ad-'Ideal Ele tric and Manufacturing Company,134 N LR B 1275, 1278,S N C Manufacturing Co , Inc,147 NLRB 809, 810, 823 The rule isthe same whether the election is directed,as in the instantcase, or heldpursuant to consent of the partiesGoodyear Tire and Rubber Company,138 NLRB 453, 454.8Employee Robert Haggard testifed that the firstunion meeting was inDecember 1964 The record clearly establishedthatitwas on February10, and that Haggard was mistaken about the date I so find"Based on the credited testimony of Haggard Francoeur testified thathe had onlyone conversationwith Haggard, and that this was the occa-sion when he saw the union cardsin Haggard's pocket He admitted thaton this occasion he told Haggard that the latter could be fired for passingout cards during working hours, but denied that he told Haggard that hecould be fired for having cards in his possession, or that he asked Haggardabout the attendance at the union meeting on February 10. He did notdeny that he directed Haggard toget the unioncards out of his pocket.Davis, though called as a witness by Respondent, was not examined re-garding the statement attributed to him by Haggard10Gallois denied that she had any conversation with Scarborough aboutthe Union She testified that although she took her breaks with the 20 em-439mitted supervisor, told Haggard that the latter could befired for passing out cards on company time. Haggard de-nied that he passed them out during working hours."b Interrogation of ScarboroughIn the latter part of March, Gallois, an admitted super-visor, asked employee Scarborough, who was then onduty, "What is this I hear about you signing a union card?. I thought you were against the Union, you were at thelast election." In the course of her statement Gallois alsoremarked that Chaney LaSage, a fellow employee, tellsme "she has you signed up, hook, line and sinker." Scar-borough intentionally made an evasive reply so as not toindicate whether she was for or against the Union. 10c.Managementmeetingswith employee-improvedbenefitsannouncedBetween March I and 5, a series of management-em-ployee meetings were held at which improvements in em-ployee benefits were announced The full significance ofthese meetings require some background explanation. In1964, the Board conducted an election among Respond-ent's employees; District 50 and Machinists being onthe ballot. The election resulted in a certification thatneither union was the majority representative. Accordingto Secretary Blais, the closeness of the vote in that elec-tion caused Respondent to suspect that its then-currentemployee practices, which were set forth in a booklet is-sued in August 1963, and distributed to all employees,"were not in accord with local practices, and its executivecommittee directed a study of the problem and recom-mendations for remedial actions. Thereafter, and beforethe commencement of the union activity here involved,the executive committee acting on the report submittedto it directed the following changes: (1) a 5-minutewashup period before lunch; (2) designated as a paidholiday the last half of the regular workday prior toChristmas and the New Year; (3) modification of the va-cation plan to provide a vacation with pay of I week afterIyear of service, 2 weeks after 3 years of service, and 3weeks after 15 years of service;12 (4) the promulgation ofa rule prohibiting solicitation or distribution on behalf ofa union;13 and (5) a profit-sharing plan. The changes infringe benefits thus approved by the executive committeewere not then made known to the employees, but were in-corporated in a revised booklet, for distribution to em-ployees under her supervision, and ate her mid-shift meal with them, shenever heard a word from them about the Union from the beginning of thecampaign in November 1964, through the election In view of the hardfought campaign, and the union solicitation and literature distribution inand out of the plant, I credit Scarborough11A copy thereof, designated as "Old Booklet," is in evidence, as a partofJomt Stipulation I12Prior to this the ,acation was I week after 1 year, and 2 weeks after3 years of service13The complaint alleges and the answer admits that on July 28, 1964,Respondent promulgated and, until October 1, 1965, maintained in effectrules which prohibited employees from (1) "engaging in any solicitationon behalf of any union or other organization in any area of [the] plant dur-ing work hours," and (2) distributing "any union or other literature in anyworking area of [the] plant at any time " The complaint does not allege,nor does the General Counsel contend, that the aforesaid rules wereadopted with a discriminatory intent, rather the contention is that Re-spondent enforced said rules in a discriminatory manner, as betweenthose who favored and those who opposed UAW1 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees about March 1." However, because of an errorin the last mentioned booklet, it was never distributed tothe employees.'5 After revision, another printed bookletreflecting all the changes, including the rule prohibitingsolicitation and distribution, above referred to, was dis-tributed to employees about September 9. 16At the management-employee meetings held betweenMarch 1 and 5, the entire group of fringe benefits thereto-fore approved by the executive committee were madeknown to all employees. These management-employeemeetings take on additional significance from a letterdated March 5, which Respondent distributed to its em-ployees. This letter, after referring to the fact that the em-ployees had rejected District 50 and Machinists in 1964,and stated, "Now another union is trying to sign up ouremployees in order to collect union dues." The letter alsoreferred to the improvements in working conditions, men-tioning specifically (I) the profit-sharing plan; (2) the ad-ditionalweek of vacation to employees with 15 or moreyears of service; (3) the additional half-day holiday be-fore Christmas and the New Year; (4) upgraded wagerates which were said to compare favorably with wagespaid by other plants "which have been unionized formany years." The letter of March 5 also told employeesthatmanagement officialswould continue to holdmonthly meetings with the employees, where they coulddiscuss grievances or make suggestions, and concludedwith the plea that each employee "give this matter yourserious thought," and "reject the efforts of these [UAW]union organizers at this early stage."weeks,Erich prepared and delivered to Kreft therequested list. Kreft gave the same instructions to Floor-lady Fred, an admitted supervisor. Fred also compliedwith Kreft's instructions, but her testimony is that she didso only on one occasion. There is no evidence that theemployees knew or had reason to believe that such listswere being prepared, nor is there any evidence as to theuse Respondent made thereof."b.Replyto Steen's requestfor a pay raiseEmployee Steen had been active in support of theUnion,having attended several of its meetings and signedan authorization card in its behalf.About 3 weeks beforethe election,and while wearing aUAW button,hat, andT-shirt,Steen asked Supervisor Francoeur for a raise.Francoeur's reply as he walked away from Steen was,"what with that rag?""c.Replyto Southard's requestfor a pay raiseSome 2 or 3 weeks prior to the election, employeeSouthard also, while wearing a union button, asked Fran-coeur for a raise. Francoeur replied, "as long as you wearthem damn union buttons, you ain't going to get no raise."On the day before the election, Supervisor Davis askedSouthard whether he was going to vote for the Union orfor the Company Southard replied that he would vote forthe Union. Davis then stated that it made no difference ifthe Union got in or not "it is going to be hard as hell on allof us.""3.Events in critical periodThe General Counsel contends that shortly after the fil-ing of the representation petition, to and including the dayof the election, Respondent engaged in a course of con-duct which not only interfered with the election, but con-stituted violations of Section 8(a)(1) and (3) of the Act.The details of these incidents are:a.Instructions to prepare lists of union insignia wearersIn the 3 months prior to the election, Supervisor Krefthad several conversations with Rosetta Erich, a depart-mental floorlady whose supervisory status is conceded,telling her to prepare a list of employees in her depart-ment who wore UAW insignia. Daily for the next 214Respondent contends that some of these improved benefits weremade known to the employees in January Although there is sometestimony supporting this contention, I find it unnecessary to resolvethose conflicts because assuming such announcements were made asRespondent contends, the announcements were not made generally to allemployees11A copy thereof, identified as the "Never Issued" booklet, is also apart of Joint Stipulation 1 The principal error therein was in the "No Sol-icitation" rule which,as printed,prohibited "any solicitation on behalf ofa unionin any part of the plant."16A copy of this, designated "New Booklet," is likewise a part ofJointStipulation 1.11Based on the credited and uncontradicted testimony of Erich andFred regarding this matter Kreft, when testifying, did not deny that hegave such instructions18Francoeur testified that Steen frequently asked him for a raise andthat he always replied to the effect that regulations of the Board did notpermit raises while an organizational campaign was in progress He ad-mitted that the request by Steen was probably made while the latter waswearing UAWinsignia,but denied that he made the statement attributedto him, or that he referred to the UAW T-shirt as a rag I credit Steend.Disparate enforcement of no solicitation-distributionruleAs heretofore stated, the Company's 1963 work rules,set forth in the "Old Booklet," above mentioned, con-tained no prohibition against union solicitation or litera-ture distribution by employees.20 Prior to the Union'scampaign, the Company announced to the employees andposted in the plant a rule prohibiting union solicitation inthe plant during working time.21 Shortly after the Unionbegan its campaign, Respondent installed a glass enclosedand locked bulletin board where company notices to em-ployees were posted. This was obviously installed to ena-bleRespondent to control the material to be posted19As in the case of Steen, Francoeur admitted that Southard asked himfor a raise and that he replied that it could not be given because Boardregulations prohibit such in the course of a union campaign He deniedthat he made any comment to Southard about union buttons Davis ad-mitted that he had a number of conversations with Southard regarding theunion campaign, but that such conversations were started by Southard.He denied that he asked Southard how the latter would vote in the elec-tion or that he made the precise statement attributed to him by Southard.According to Davis, he told Southard, as well as other employees, that theunion campaign "would be pretty hard on all of us, because of the bicker-ing [and]hard feelings among some of them." In each instance Icredit Southard20 The "Never Issued" booklet did contain a prohibition against sol-icitation, but this was not given to employees because of an error therein.The "NewBooklet," containing a corrected no-distribution rule was notdistributed to employees until about September 9, over amonthafter theelection21The General Counsel agrees that the rule is valid on its face, but con-tends that enforcement thereof by the Company, as between the pro- andanti-union employees, was disparate J.W. MORTELL CO.441thereon .22The evidence shows that employees AlexIvlow, Jeanette Lagesse, William Doran, and Dean Borstdistributed antiunion literature in the plant. The circum-stance of such distribution, Respondent's knowledgethereof, and its reactions thereto, will now be stated.(1)Activities of Alex IvlowIvlow was the group leader on the second shift in de-partment 17, where the work is largely the unloading ofinbound materials. Respondent conceded that Ivlow isnot a supervisor within the meaning of the Act. Duringthe relevant period, Ivlow's shift was from 3:30 to 11.30p.m., with a half-hour meal break at 5:30. From sometimeinMarch, to and including the day preceding the election,Ivlow prepared approximately 12 pieces of antiunionliterature for distribution among the employees. Some ofthese Ivlow composed himself, others were given him byDoran or Borst in draft for final preparation. All work onthe material which Ivlow prepared was done at his homewithmaterialswhich he paid for .23 About half of thedocuments prepared by Ivlow were prepared in quantitiesof 25 or less, but the remainder were run off in quantitiesof about 300, and distributed in the plant, chiefly byIvlow.A number of employees testified that within amonth or two before the election, they received from orobserved Ivlow distributing his literature in work areas ofthe plant while they were at work, and in some instancesthey fixed a time that falls within Ivlow's work hours. 24 italso appears that on a day about 2 weeks before the elec-tion when Ivlow was on vacation, the latter went to theplant, arriving about 11:30 a.m. and spent about 45minutes distributing his literature in the lunchroom, cof-fee shop, and clockroom areas of the plant.25 Ivlow, a wit-ness who was plainly hostile to the General Counsel, andstrongly opposed to the Union, admitted that on this oc-casion while he was passing out his literature in thisclockroom, he encountered Production Manager Vogel-sang, who told Ivlow that he should not be distributingthe literature; that he (Ivlow) stated, "they [unionproponents] do it. 1 am only putting my stuff where theyput theirs"; and that Vogelsang replied, "well you knowthe rules, if I were you, I wouldn't do it." Aside from thisstatement, Vogelsang did not reprimand Ivlow or makeany effort to stop him from distributing literature in theplant.26 Indeed, the evidence shows that throughout theperiod Ivlow engaged in his distribution of literature,aside from the one conversation with Vogelsang, nomanagement representative asked Ivlow when or underwhat circumstances he prepared his material, or cau-tioned him as to when or where he could or could not dis-tribute it. The evidence also shows that on one occasionivlow had marked up a newspaper article dealing withstrikes, and that the same article, marked as it had beenby Ivlow, later appeared tacked up inside the glass en-closed and locked bulletin board to which no employeehad a key. There is no evidence nor is there any claim thatanyone tampered with this bulletin board. AlthoughIvlow testified that he could not recall whether he wasseen by other supervisors on the vacation day that he dis-tributed literature in the plant, in an affidavit he gave theGeneral Counsel, in the course of the latter's investiga-tion, Ivlow stated that while passing out his literature "inthe lunchroom and timeclock area, [supervisors] KenGachet, Fred Moriarity, Don Adame, Ken Nebloch andPaul Kreft at one time or another saw me. They neversaid that I should stop." Of this group of supervisors,only Kreft testified, but no questions on this point wereput to him. Although Ivlow's affidavit was received onlyfor impeachment purposes, I find, based on his demeanorand evident hostility to the General Counsel, the above-quoted statement from his affidavit to be true. I do sobecause I regard this as an appropriate case for the appli-cation of the rule approved by the Supreme Court inN.L.R.B. v. Walton Manufacturing Company,369 U.S.404, 409.The evidence shows that during working hours of hisshift (3:30 - 11:30 p.m.) preceding the election on August3, Ivlow was particularly active in the plant. Thus, Ivlowadmits that during his working hours and during the work-ing hours of the other employees involved, he paradedthrough the plant27 wearing a sign with the legend, "Donot horsecollar Mortell."2K Although Ivlow first said thathe could not recall and later denied that any supervisorobserved him displaying the aforementioned sign, his af-fidavit given during the investigation states that Super-visor Fred saw him wearing the sign, but she did not tellhim stop.2' Employee Robert Clipper credibly testifiedthat after observing Ivlow with the sign, he reported toSupervisor Neblock what Ivlow was doing, but there isno evidence that Neblock took any steps to stop Ivlow orto reprimand him for this activity. In view of the durationof Ivlow's activity during the evening of August 2, thefact that he admittedly engaged in it throughout the plant,and the testimony of Clipper, which I credit, I find thatIvlow's activity came to the attention of Respondent'smanagement officials, and that none of them took anysteps to stop lvlow's activity.(2)Activities of Jeanette LagesseLagesse was a clerk in the mail and shipping room,who, in connection with her work, used a typewriter andmimeograph machine. During the election campaign,Lagesse prepared two antiunion leaflets; the first entitled"Why Bite The Hand That Feeds You" and the other"Do you Know That Other Unions Have No Use ForU.A.W." Lagesse prepared about 25 copies of each22As Company Secretary Blais expressed it, ". .we knew there wasan organizingattempt imminentso we thought we had better get a [glassenclosed] bulletin board which was a little less accessible to the em-ployees."23 Ivlow testified, without contradiction, that all mimeograph work wasdone on a machine belonging to his church, but available to him24 Based onthe composite of the credited testimony on this point byPaul Ely, James Creekmore, Robert Osborne, Everette Haggard, DaleBoyer, George Zea, Mike Emling, Robert Haggard, and Mary Gravelme25 In going to the plant, while on vacation, Ivlow violated companyrules.Company Secretary Blais testified that such rules prohibit an em-ployee from being on plant premises more than 10 or 15 minutes prior totheir scheduled work period, and that while on vacation, employeesshould not be in the plant at all26Vogelsang denied that he ever saw Ivlow distribute literature in theplant, but that on some unidentified occasion he found a pamphlet in theplant bearing lvlow's name, that he sought out Ivlow and told him, "re-member this, you are not to pass this out on Company time or inside theclockroom " To the extent that Vogelsang's testimony conflicts with thatof Ivlow, I credit the latter2]As Ivlow put it, "I was every place "ZeMow described the sign as about 18 inches or more in width,suspended from a string around his neck and extending from the top of hischest to about 4 inches below his belt29 Supervisor Fred, although called by Respondent after i vlow testified,was not asked about Ivlow's activity in her department 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDleaflet on company time, using company equipment. Shedid this in her work area located 10 to 15 feet from her su-pervisors' glass enclosed office. After preparing the firstleaflet, Lagesse posted six copies on departmental bul-letinboards,"" where they remained for some undisclosedtime, and she gave one copy of it to her supervisor. In ad-dition, Lagesse showed a copy of the first leaflet to Super-visor Kreft and asked for permission to post it on theglass portion of his office partition. Kreft agreed andLagesse affixed the leaflet to the glass on the inside of hisoffice (located in a work area of the plant), but with thewritten material facing out so that it could be read fromthe outside. A copy of this leaflet was also on the glasspartition of Supervisor Fred's office, and tacked up insidethe glass enclosed and lockedbulletinboard. How theleaflet reached the two last mentioned locations, therecord does not disclose. There is no evidence that anysupervisor inquired of Lagesse as to when or under whatcircumstances she prepared or distributed her antiunionmaterial. However, management officials J. W. Mortell,Don Mortell, Kreft, Blais, and Boulgar thanked Lagessefor her activities in that regard saying, according toLagesse, "they were pleased to know that somebody wasfor the Company and was not afraid to say SO. `31(3)Activitiesof William DoranDuring the month of July, Doran prepared four antiu-nion poems. These were prepared in longhand duringworking hours, and delivered to Ivlow, who typed andreturned them to Doran for distribution and posting.Typed copies, over Doran's signature, were posted invarious areas of the plant. No supervisor or managementofficial asked Doran when or how the material wasprepared or whether it was distributed and posted in com-pliance with Respondent's plant rules.pervisors told at least two employees that they could befired for having authorization cards in their possessionwhile in the plant, or for distributing them during workingtime. The evidence shows that this attitude toward dis-tribution of union literature on its premises continuedduring the period of the election campaign. Thus:(I)About 3 weeks before the election, employee Hart-man was in the clockroom with an estimated 50 to 100leaflets in his hand.33 Production Manager Vogelsang ob-served this and as he passed through the clockroom, toldHartman to get outside to "pass out that stuff." Hartman,however, remained in the clockroom and when Vogel-sang came back a little later, he told Hartman, to get out-side to pass that stuff out and I mean it and added, "makesure you change your clothes on your own time, too."Hartman then went outside to pass out leaflets.(2)Rosetta Erich, at the direction of Supervisor Kreft,twice removed union literature from the lunchroom tablesand delivered the same to Kreft.(3)On a day about 3 weeks prior to the election, em-ployee Gremar had placed a quantity of UAW literatureunder her purse on a table provided for that purpose.After being away from her work area for a few momentsto look for her supervisor, Gremar observed her super-visor walking with Supervisor Kreft and the latter had inhis hand the UAW literature which Gremar had leftunder her purse. Nothing was said to Gremar about thisincident nor did Kreft make any explanation of it when hetestified.(4)About 2 weeks before the election, the Companycalled a meeting of the employees in department 17 andthe shipping department. One of the employees attendingwas Dale Boyer, who testified that Company SecretaryBlais spoke at this meeting and in the course of his re-marks stated that employees were prohibited from dis-tributing union literature anywhere in the plant.34(4)Activitiesof Dean BorstBorst wrote some four or five antiunion documentswhich he delivered to Ivlow to be put in final form. Ivlowmimeographed two of the documents in substantial quan-tities and typed the remainder. This typed material, overBorst'swritten signature, was posted on the bulletinboards in the lunchroom and the canteen room.32 Themimeographed material he distributed to employees infront of the plant. No supervisory employee asked Borstwhen or under what circumstances he prepared theposted material, what other use he made of it, nor was hereprimanded for posting it, but Borst did testify that hewas told by his foreman not to distribute literature oncompany time.(5)Companyattitudetoward UAW literature distribu-tion inthe plantAs heretofore set forth(supra,sec I, A, 2, a), in theperiod prior to the filing of the representation petition, su-30These are not enclosed Also posted on these boards were UAWliterature3'Of this group the only ones to testify to matters of substance wereKreft,Blais, and Boulger None denied the statement attributed to themby Lagesse32These bulletin boards are not glass enclosed33The evidence does not indicate the reason for Hartman being in theclockroom He did testify that he was on his own time34Respondent sought to contradict Boyer by his pretrial affidavit, ine.Literature distribution and speeches by CompanyThe General Counsel contends that during the monthpreceding the election,Respondent distributed to its em-ployees various leaflets which, when considered togetherand in their context,communicated to them the threat ofthe "inevitability of a strike and other dire consequences"if they selected the Union. He points to:(1)By letter dated July 1, Respondent told its em-ployees that it would shortly answer such questions as,"Is theUAW really a `strike happyunion?"' and "Whatunion had more employees on strike last year thanallother unionsput together?"35(2)The letter of July 13, entitled "The High Cost of aUnion," told the employees that $1.25 of the Union's $5monthly dues "goes to the UAW strike fund," and thatthe dues could be raised"as high as they want."(3)The letter of July 23, discussed "The UAW StrikeRecord." This record, the letter asserted, "was unbe-lievable," and that the reason for this record, according tocomment was "that the UAW officials just didn't care."which he said that Blais was present a:. this meeting but that he could notrecall which speaker told them not to distribute in the plant Neither Blaisnor any other company official denied making the aforementioned state-ment I therefore find that the statement was made by a responsible offi-cial of the Company but I make no finding as to who it was31 This letter concluded with a statement to the effect that increasedwages and improved fringe benefits do not result simply from voting in aunion, and that aunionthat wins an election gets only the right to talk tothe employer J.W. MORTELL CO.After quoting the Chicago Daily News which called aUAW strikeagainst General Motors, its dealers,and sup-pliers, during the fall of 1964,"a gratuitous kick in theteeth,"the letter asked,"would it[UAW] hesitate oneminute to do the same at J. W.Mortell Company?" Theletter then tells the employees that even successful strikesfor higher wages result in monetary losses to employeeswhich they recoup only after the lapse of a considerableperiod of time, dependent upon the duration of the strike,and pointedtoUAWstrikes against other employerswhich lasted from 4 weeks to 8-1/2 months.After statingthatUnited States Department of Labor statistics for1964, showed that"the UA W had more major strikes inmanufacturing industries than all other unions puttogether"the letter concluded:When we add it up, we come to one conclusion. TheUAW is strike-happy.We leave it up to you to de-cide if you think the UAW would treat J. W. Mortellemployees differently than it had treated other em-ployees.(4)The final preelection letter, dated July 27, aftertelling the employees that wage increases would not comeautomatically if the Union won the election,but would bea matter of negotiation with the Company, stated:Wouldthe UA Whave a goodor bad effect on yourwagesat J.W. Mortell Company?Our Companysupplies major automobile manufacturers. For someproducts we are the sole supplier.The bulk of ourgoods are not sold to the public. We must giveprompt and uninterrupted services to the auto manu-facturers.If we can'tprovide service,we stand tolose our business. As you know,American Motorsis one of our big customers.Several months back anAmerican Motors supplier in Chicago, Young Springand Wire Company,was called out on strike by anAFL-CIOaffiliate unionof the UAW.This strikeshut down American Motors.We have not checked to see what happened to thissupplier of American Motors,but it is possible thatAmerican Motors"split sources." The auto manu-facturer,when his supplier is unionized and faces astrike, may want to buy his requirements from two ormore companies.If one supplier is out on strike, theother supplier can keep the manufacturer supplied.We don'tknow if our auto customers would followthe "split source"idea, but we feel sure about onething. If the UAW called a strike at J. W.Mortellwhich shut down American Motors or some otherauto company,our continued volume of businesswould seem shaky. We don'tknow if the UAWwould call you out on strike, and we hope they neverwould,but their strike record is bad.In 1964, all youread about in the newspaper was one UAW strikeafter another.(5)On July 29 and 30,Company Secretary Blais gaveone speech to seven groups of employees. In thesespeeches,Blais spoke on the themeof UAW's proclivityfor strikes,saying that in 1964 one-half of the Union'smembership was on strike for some period,and statedthat this was of concern to Respondent because:Our business operation has been successful in thepast because we have built our reputation on thebasis of dependability and service.We cannot and do36 It was stipulatedthat in making thesestatements,Woltman was act-ing as an agentof Respondent.Blass admitted thatin the five other443not want to risk to even have the possibility of ourplant affected by a strike of any duration.Blais then referred to two strikesby UAWat a nearbyauto plant,customers of Respondent,stating that becausethe plants were struck Respondent could not ship itsproduct to them,thus causing a loss of business, andadded:As a matter of fact, [UAW] is so strike-oriented thatof the dues they ask you to make of $5.00 a month,$1.75 goes into a strike fund.One out of every $3.00you are asked to pay in the form of dues goes into astrike fund.It certainly sounds to me like they usestrikes at the drop of a hat.Blais then told the employees that Respondent wasagainstUAWbecause that Union"has a traditionalrecord of interfering with the rights of management," andadded"that the most significant reason that Studebaker[formerly a very good customer]is not making automo-biles today is because of the iron-clad policy pursued by[UAW] in the handling of Studebaker'smanagement af-fairs."At this point,in two of his speeches,Blais calledupon Purchasing Agent Woltman,a former Studebakeremployee for 39 years, who spoke about several incidentshe regards as indicative of the Union's inflexibilitytoward the assignment of personnel to specific classifica-tions, and concluded by saying, "these are some of theridiculous things that I think greased the skids for Stude-baker."36 In his speeches to the employees,Blais severaltimes referred to the Union as "strike happy," and ad-mitted that he stated that one of the reasons he would notvote for the Union was that he "would have to considerthe possibility of going on strike if management and ourbargaining committee could not come to terms." Thethemeof UAW'sproclivity to strikes was also kept be-fore the employees by means of newspaper accounts ofUAW strikesat other plants,some five or six copies ofwhich Blais admitted were posted by the Company in itsglass enclosed bulletin board,during the 4-month periodprior to the election.-f.The Barbieri appreciation dinnerFrank Barbieri began his employment with Respondentin July 1928. In mid-July Respondent gave a dinner partyto honor Barbieri for his years of service. The party wasattended by several of Respondent's management offi-cials, and a large number of Barbieri's coworkers. At thedinner Barbieri was presented with a watch. It is con-ceded that Respondent paid the cost of the party and ofthe watch, but the amount of this is not disclosed by therecord. Secretary Blais, who had been with the Respond-ent for 7 years, could not recall such a party or gift byRespondent prior to the one for Barbieri. There is noevidence, however, that any other employee had workedforRespondent as long as Barbieri; nor is there anyevidence that the Union or union activity was discussedat this party.g.The gift of caulkingmaterialsAbout July15, Respondent posted a notice to its em-ployees that it was discontinuing the production of 15specified colors of oil-based caulk in cartridges,and thatspeeches he made, when Woltman was not present, he tried to convey thesame point. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch material would be available to employees free ofcharge, so long as the supply lasted. It is conceded thatabout 3,000 cartridges, having a retail value of 28 centseach, were given to the employees. No distribution to em-ployees of its manufactured products had theretoforebeen made by Respondent Although the notice posted byRespondent indicated, at least by implication, thatRespondent's reason for distributing the caulk was that ithad discontinued production of the specified colors, thetestimony adduced by Respondent was that due to a de-fect in the cartridge or the process of sealing it, air had en-tered the container causing the caulk to harden andbecome unfit for use; that for a period of 8 or 9 months ittried to sell this material at greatly reduced prices, butwas unable to find a buyer at any price; and that to avoidhandling the material in a fiscal inventory to be taken thelatter part of August, it was decided to give it to the em-ployees. However, some employees who took the caulktestified credibly that they encountered no difficulty inusing it.hRevocationof Emling promotionJames Emling had worked for Respondent about 4-1/2years.His duties included distributing packaging materi-als to the various departments, storing finished productsin the warehouse, and removing them when necessary forfilling orders.During the early part of 1965, Emling wasan open and active supporter of the Union: he attendedunion meetings, signed an authorization card, solicited atleast one employee to do the same, and, for some undis-closed period, wore a union button at work. On April 16,about a week following the filing of the representationpetition, in the course of conversation with ManagementRepresentatives Adame, Boulger, and Blais, Emling wasasked if he would take on the responsibility for orderingpackaging material;37 that the job would be given him fora 90-day trial period, and he would receive an immediate15-cent hourlyincreaseinpay .3111Emling accepted, and his pay was increased as abovestated.39 Upon assuming his new duties, Emling ceasedthe activities on behalf of the Union, in which he had for-merly engaged. However, sometime in June, Emlingresumed his union activities, again wearing union buttonsin the plant, participated in the Union's in-plant commit-tee, sought to convince his fellow employees to assist theUnion, and distributed literature in front of the plant.About a week after Emling resumed his union activity,Foreman Adame sent for Emling and told the latter thathe was spending too much time in department 7 (wheremostly women are employed), and that he should not gothere without permission. Prior to this occasion, Adamehad not criticized Emling's job performance.On July 19, Emling not having been told whether hewas satisfactorily performing the additional duties as-signed him on April 16 went to Plant Manager Boulgerand asked what decision had been reached in that regard.Boulger stated he would look into the matter. Two dayslater,EmlingwascalledtoPersonnelDirectorDonner's office.40 There he found Donner, Blais, andAdame. The first remarks were by Donner, who toldEmling that he (Donner) had heard that Emling was sol-iciting for the Union on company time. Emling deniedthat he did so, but admitted that he had asked an em-ployee a question. Donner replied that the next time heheard of this, Emling could consider himself in "hotwater."41 Blais then told Emling that the 90-day trialperiod with respect to the extra duties assigned him inApril had been extended another 30 days. Emling askedwhy, and Blais replied that it was because of Emling's at-titude toward supervisors, and referred to an incidentwhen Emling allegedly called Supervisor Kreft "adamned fool." Blais also told Emling to discuss the al-leged incident with Kreft.42 Emling ,discussed the matterwith Kreft, and the latter referred to an incident some 3weeks before, when Personnel Manager Donner waspresent that, as Kreft felt, Emling had referred to him as"a damned fool." Emling replied that he had no recollec-tion of having made such a remark, but if he had, heapologized.Kreft told Emling to forget It.93 It is notdisputed that in the 3-week interval, neither Donner norKreft mentioned this incident to Emling, or in any wayreprimanded him for the alleged remark.The 30 days' extension of Emling's trial period expiredon or about August 19, the Board election having beenconducted the intervening August 3. On August 17, Su-pervisor Adame told Emling that all overtime for himwould be eliminated, effective immediately, and withrespect to his extra duties added, "Well, probably we willsave that shock for you for another day. "44 The followingday Plant Manager Boulger told Emling that the extra du-tiesassigned to him in April, and the increased paytherefor,were being taken away as of the end of thatweek. Boulger admitted that the return of these duties toKreft meant reverting to the system prevailing just priorto April 1965, that Kreft continued to perform those du-ties until the endof 1965." Blais described the job as keeping abreast of the Company's require-ments for packaging material,and initiating procurement when the necess-ity therefor was indicated38At this time,Blais testified,the ordering of packaging materials hadbeen the responsibility of Supervisor Kreft, but that he was overloaded,and that at times packaging materials were not available when needed18The duties so assumed by Emling were in addition to those he nor-mally performed4°About 3 hours before going to Donner's office, Emling had somediscussion in Respondent'swarehouse,with his fellow employee Doran,regarding the Union Doran is one of those who had distributed antiunionliterature in the plant, as set forth,supra,sec 1, A, 3, d, (3)41Although Donner denied making other statements attributed to himby witnesses for the General Counsel,he did not deny this statement at-tributed to him by Emling42Blais gave substantially the same version of this incident Accordingto Blais,he told Emlingwe are extending your trial period by another 30 days We wantyou to know that generally you are doing the job satisfactorily How-ever, we don't like your attitude towards management We have a re-port that you called Mr Kreft a damned fool and that you,in general,have a surly attitude toward other members of the supervisory peo-pleWe would hope that you would correct this attitude in the next 30days4'Kreft testified that he was unable to say that Emling did or did notcall him a damned fool According to Kreft, he heard Emling say anydamned fool," but there were also other words which he did not hearKreft admitted that, in conversation with Emling some 3 weeks after theevent,the latter apologized He did not deny that Emling told him he hadno recollection of having called him a "damn fool," nor did he deny that hetold Emling to "forget it "44Based on the uncontradicted and credited testimony of EmlingAdame did not testify i.The X-1 incidentJ.W. MORTELL CO.445The General Counsel contends that during the monthof July, a group of female employees, who worked thesecond shift in department 7, came to work wearing unionbuttons and hats, as well as other UAWinsigniaaffixedto their clothing, and that Floorlady Fred moved theseinsigniawearers from their normal work stations to anisolated portion of the department, stating that she wasdoing so to keep the other employees from seeing whatthese employees were wearing, and that she hoped theseemployees would not lose their jobs because of it, andthat she (Fred) would not lose hers.45 The GeneralCounsel claims that these employees were assigned towhat is known as the X - 1 machine, as Graveline, Bult-man, and Gremar testified.Floorlady Fred denied that she made the remarksabove set forth. She also denied that the fact that the em-ployees involved woreunion insigniahad any part in herdecisions on work assignments, or that there was any in-tent to segregate or isolate wearers of union insignia. Tosupport this denial, Respondent introduced a chartprepared from its basic records.46 The chart is as follows:Number ofsecond=shiftDates X -- 1operated inJuly 1965employeesassigned toX -- 1Total buttonwearers assignedto X -- 1July 11237114813491031513416104"17113"19133"20103"2112422185241412613327125281422910230133Fred's testimony is clear that the entries in the thirdcolumn do not appear in any basic record; she reachedthese figures because the basic record indicates theproduct being produced at the time, and based on herknowledge of the operations required to produce that45Witnesses on behalf of the General Counsel who gave testimony asto this incident were not entirely consistentWitnesses Gremar and Bult-man testified that five employees were involved in this incident (Love,Gremar, Craig,Graveline, and Bultman)Witness Gravelme testified thatsixwere involved, the five heretofore mentioned and Ervin Gravelmetestified that the incident happened "a little bit before the election";Gremar said"about a week before the election",and Bultman at one pointsaid "about 4 weeks before the election," and at another point that it was"about a week before the election " Floorlady Fred said six employeeswore UAWinsignia naming in addition to those mentionedby the otherthree witnesses, Carmicel. Fred admitted, however, that Carmicel woreunion insignia on some days, but not on others,and there is no evidence toestablish that she did so on the occasion in question I find it unnecessaryto resolve these conflicts,. because the only critical factors to be deter-mined are (1) did the event occur in the critical period and it does notappear to be disputed that it occurred sometime inJuly, (2)were the em-product, the operations which particular employees per-formed, and knowing those who wore union insignia, shewas able to determine the number of insignia wearers as-signed to X - 1 on a particular day.j.Election day parking of vehiclesThe hours of the election on August 3, were between6 and 8 a.m. and 3:30 to 4:30 p.m. When UnionRepresentative Polich arrived at the plant about 5:45a.m., he observed a number of motor vehicles parked onboth sides of the street on which Respondent's plantfaces.47 The vehicles remained so parked until--after theballoting was over at 4:30 p.m. During the morning, ban-nerswere affixed to a number of the parked vehicles thatread "Think Mortell Company, Job. Security Since1895." About noon a larger sign reading, "Why take achance on strike-happy UAW? Keep theseunits rolling,voteNO," was affixed to one of the vehicles, andremained there for the balance of the day. Blais concededthat the Company does not ordinarily park its vehicles onthe street, and that this is perhaps the only time it did so.Respondent offered no testimony with respect to thereason for parking the vehicles as above set forth.k.The material-throwing incidentBetween 11 and 11:30 p.m., on August 2, fourrepresentatives of the Union including Robert Polich,were on the public sidewalk in front of the plant distribut-ing handbills to employees going to or from work. Sud-denly, and without warning, a quantity of fibrous materialhit one of them in the chest, and splattered the others. Atthe time, no one on the outside, so far as the evidenceshows, knew who threw the material, where it came from,or the circumstances which caused it to fall. Shortly afterthe material fell, Personnel Director Donner came out onthe street and upon being informed by Union AgentPolich about the falling of the material replied with a grin,"I take it someone else does not want you around here."The evidence shows that the idea of throwing thematerial on the union agents originated with employeesDoc Jones and V. G. Board, both of whom had signedcards on behalf of the Union. As Board and Jones weregoing toward the roof to carry out their purpose, they metPersonnel Director Donner and Supervisor Neblock, toldthem what they proposed to do, and asked Donner andNeblock what they thought of the idea. Donner replied,as Board testified, "that if we did, just not to involve him,don't let anybody know that he knew anything about it.So, we did [throw the material]."48 There is no evidenceployees in fact segregated,and (3)if they were,was this in reprisal forwearing UAWinsignia.96The basic records were made available to the General Counsel forchecking the accuracy of the chart, and for his use in cross-examiningFred who identified and testified with respect thereto.The General Coun-selmakes no contention that the basic records do not support the entriesin the first two columns in the chart47 Photographs of the scene,which are in evidence,show these con-sisted of private cars,including Blais' personal car, tractor-trailer com-binations,and straight trucks carrying Respondent's name; over-the-roadtankers, apparently used to transport Respondent's products; and trailerscarrying the name of an over-the-road trucker.4eMy findings as to this incident are based on the composite of thecredited and, on this point,uncontradicted testimony of Polich and Board.Neblock did not testify.Donner, a witness for Respondent, was not askedabout this incident. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDthat any employees knew at thetimeor thereafter foundout who threw the material, or that Donner and Neblock,or any other aagent of Respondent knew of the plan tothrow it.1.Management observance of Union's handbilling andfurther interrogation of HaggardOn the morning of the election Union Agent Polich ar-rived at the plant about 5:45 a.m., and together with twoother union agents and in-plant committee membersBaker,Haggard, and Emling engaged in distributingleafletsto employees who were reporting for or leavingwork.While this activity was in progress fivemanage-ment officials, including Secretary Blais and ProductionManager Vogelsang, stationed themselves in the area andwatched the handbilling. In addition, Vogelsang stationedhimself at the only employees' entrance in this area, and,as employees approached, greeted and opened the doorfor them. Between 6 and 6:30 a.m.,Blais,in the presenceof Baker, Haggard, and Emling, engaged Polich in con-versation.He first told Polich not to contaminate com-pany equipment parked in the street, by leaving handbillson them, and then stated, "it looks like you are going totake a beating today." Polich askedBlaisthe basis for hissatement, and the latter replied, "the poor attendance atyour meetings," and added, "I am willing to bet on it."Blaisthen turned to Haggard and asked "what is thereasonfor your supporting the UAW, in last year's elec-tion you were opposed to the Union." Haggard replied tothe effect that he did not regard UAW as much of aUnion.49 About an hour later Polich went to another areaadjacent to the plant to hand leaflets to the laboratory em-ployees who were then reporting for work. Blais came tothisarea and observed the distribution of handbills.Between 2 and 3:30 that afternoon, Polich was near theparking lot to hand leaflets to second shift employees thencoming to work. From this point he had a view of win-dows in Respondent's office that faced the parking lot.While Polich was so engaged, management officials of theCompany, includingBlais,Mortell, and Donner, periodi-cally appeared at the window and for a period of time, ob-served the distribution of handbills to the employees. Em-ployee Gremar testified that she observed thesemanage-ment officials at the window for about 10 minutes. Em-ployee Bultman testified that she observed it some 4 or 5minutes. That at least one employee was aware of suchobservation is demonstrated by the fact that employeeBultman called Polich's attention to the activity ofRespondent'smanagement officials at the windows.When handbilling occurred prior to the election, therewas, according to Polich, no observing thereof bymanagement, and on such occasions all but three em-ployees accepted handbills he offered them, but the dayof the election such refusals were greater in number.Blais admits that between 6 and 6:30 a.m., shortly afterhis conversation with Polich, and while the handbillingwas in progress, he went up on the roof of the building.He gave no reason for his being there, nor is there anyevidence that he normally went to the roof for any pur-pose. Under the circumstances I can only conclude, as Ido, that his presence on the roof, and the presence ofRespondent's management officials at the windows, asabove stated, was for the purpose of demonstrating to theemployees that Respondent was watching their contactswith union agents, to discourage their acceptance ofunion literature being offered them.so4.Postelection eventsa.The Clipper incidentRobert Clipper wasamongthe most active and openproponent of the Union among Respondent's employees.He signed a union card in February, attended unionmeetings, distributed literature in the plant during breaks,wore unioninsignia,discussed the benefits of unionrepresentation with fellow employees, and was a memberof the Union's in-plant committee; Respondent being ad-vised of the latter fact by the Union's letter of March 8.The evidence also shows, as Blais admitted, that after oneof his speeches to the employees in July, Clipper asked,in effect, that he be given equal time to state the Union'sside regarding some of the commentsBlaishad made, andon the night of August 2, it was Clipper who complainedto Supervisor Neblock about Ivlow's distribution of an-tiunion literature in the plant.Clipper began work with Respondent in December1964, and was assigned to department 4, a production de-partment, where mix is prepared and placed in drums, andthe drums moved to the trucks for shipment. Here heavylifting is required only occasionally. In March, Clipperwas transferred from department 4 to department 17,where he worked under group leader Ivlow, truckingmaterials to other departments, cleaning the drum shed,unloading boxcars, and general cleanup. Each day em-ployees in this department handled bags of material, someweighing over 100 pounds,in some instanceslifting themabove the head to properly stack them.On July 11 or 12, Clipper injured his back while liftingheavy bags of material. Whether Clipper went to the doc-tor at this time is not clear, but it is clear that Respondentknew of Clipper's injury, for when Clipper reported forwork the next day, he was told by Ivlow that the latterhad instructions to put Clipper on light work, and directedClipper to operate the heister. Clipper continued todo this work, but still had difficulties with his back,and on July 29 was sent back to the doctor. On thatday the doctor after taking X-rays which proved negativeadministered an injection calculated to relax themuscles,and by formal report dated July 29 advised Respondentthat Clipper could return to work, "but no lifting," andthat he should return to the doctor on August 2. On thelastmentioned date the doctor discharged Clipper, andhis formal report which stated that fact was received byRespondent on August 13.On August 2, Personnel Director Donner told Clipperthat the latter was being permanently transferred to de-49 Pouch testified that Blais repeated the same question to Baker andEmling However, those employees gave no such testimony Accordingly,Imake no finding in that regard50Based on the composite of the credited testimony on this point byPolich,Gremar,Bultman, and Haggard,and the admissions of Blais Asstated, Blais admitted his presence on the roof He also admitted hispresence at the windows from time to time Although he would not admitthat his activities were with the deliberate purpose of observing the unionactivities then in progress,and apparently sought to leave the impressionthat he was pursuing his business in normal fashion and could not avoidseeing those things which incidentally fell within his vision,he admittedthat onthe day ofthe election, "we were more conscious of the day andthe tempoof things." J.W. MORTELL CO.447partment 10 because that was light duty.51 Actually,Clipper did not work in department 10 on August 2,because of lack of materials, but did work there on Au-gust 3, the date of the election. When Clipper reported forwork on August 4, he was told that there was no morework for him in department 10, and that he should reportto Ivlow in department 17. Ivlow directed Clipper not tooperate the heister, but to get into the cars and lift thebags onto the pallets as the other man did. Clipper statedthat he was supposed to be on light work, but Ivlow in-sisted that he do the work assigned to him, or go homeuntil he could. Clipper, feeling that he could not afford tolosework, did as Ivlow directed and performed theheavy work required of him in department 17.About August 23, department 8 Leadman Whalen toldClipper that the latter would be transferred to department8, where he would be assigned to wash trucks.52 Clipperexpressed his lack of interest in such a job because thework had to be done out of doors and would be un-pleasant in cold weather. Whalen told Clipper that if thelatter changed his mind to let him (Whalen) know becausehe could get the job for him if he wanted it. On August 30Supervisor Neblock, to whom Clipper had protestedIvlow's distribution of literature the evening precedingthe election, told Clipper that he (Clipper) was trans-ferred to the washer job on the second shift in department8.This job, the record shows, had become availablebecause employee Jones had been transferred from thatjob to the first shift in department 5. Clipper performedthe duties required of him in department 8, until aboutNovember 18, as hereafter set forth. The transfer to de-partment 8 involved no change in pay for Clipper. Bothbefore and after his transfer to department 8, Clipperspoke to several management representatives includingPersonnel Manager Donner, concerning the possibility ofa transfer to department 4, a production department,where Clipper had initially worked, and was told that hewould be considered for such transfer if and when therewas an opening. However, such transfer was never of-fered him. It was stipulated that in the period involvedfive new employees were hired for work in department 4,and that one of those so hired was for work on the secondshift.53Finally, on or about November 18, Clipper in-formed Respondent that he had missed a lot of time fromhis job and from schoo154 because of colds and the flu,that he was in the hospital because of a relapse, couldn'tstand the outside work because the cold climate did notagree with him, and that he would not report back towork. Clipper's employment with Respondent terminatedas of that date. Although Respondent then had plans formoving its equipment-washing operations inside a heatedbuilding, and did so about December 1 (except for equip-ment which had carried combustible materials),Clipperwas not informed of the contemplated change.55b.The Roger Steen wage-rate incidentSteen had been employed by Respondent for someperiod before the Union began its organizational cam-paign.He took an active interest in the Union from thestart,signing an authorization card, attending unionmeetings, and wore several types of UAW insignias in theplant.56 On November 1, about 3 months after the elec-tion, Steen was transferred to department 4, as a mixer-operator helper. He continued to receive the same rate ofpay he got in his old job; namely, $2.30 an hour. Aboutthe same time Steen was transferred to department 4, twoother employees in that department were reclassifiedfrom ""Mixer Helper" to "Mixer Operator"; Creekmoreon November 8, and Grob about December 5, and theirpay was increased from $2.30 to $2.40 per hour. Effec-tiveFebruary 7, 1966, Steen was reclassified from"Mixer Helper" to "Mixer Operator," and his pay wasincreased to $2.45 an hour.57 The papers executed at thattime, under the heading "Reason or Remarks," carry thefollowing notation: "He has become an operator-He isable to make several MBC's w/o the help of a groupleader. He has operated a mixer for 3 months. Qualifiedfor Mixer Operator's pay based on abilities shown during3 months period."58c.The suspension of Marion SheetsSheets was among, if not, the most active of the prou-nion employees. She was an observer for the petitioningunion at both the 1964 and 1965 elections; attendedunion meetings; held employee gatherings at her home;distributed union literature; testified for UAW at therepresentation case hearing; signed a union card and ob-tained more signed cards from her fellow employees thanany other solicitor; and in the letter which the Union sentthe Company on March 8 was listed as a member of thein-plant committee. That her union activities were knowntoRespondent is evidenced by the references to herunion sympathies by both Blais and Donner, at meetingsthey had with employees before the election.On November 18, Sheets, while returning to her workstation after the lunch break, learned from an employeethat a petition was circulating asking Respondent todeclare Friday after Thanksgiving a nonwork day, so asto afford an extended weekend. At her machine, Sheetsengaged fellow employees Luella Hutson and Nora51The work assigned to Clipper in department 10 involved puttingdoor bottoms into plastic bags and sealing them with a pressure sealWhere Clipper worked between July 29 and August 2, if he in fact didwork, does not appear.52This involved not only washing the outside of the over-the-roadequipment but scraping away material that might have fallen insidetrailers, scraping the inside of tankers, and the screens thereto53The employees so hired and their dates of hire are Richard Miller,August 25, Ace Newman, August 26, Ronald Garrett, September 20,Rufus Turner, October 16, and Frank Dunnymer, December 7 Newmanwas the one hired for the second shift.19 In addition to working a full 40-hour week for Respondent, Clipperwas a full-time student at a local college. Because of his school at-tendance, Clipper could work only the second shift- 3 30 to I 1 p in55Respondent argues that Clipper admitted that he knew of the plans tomove the equipment-washing operations inside, but I do not so construehis testimonyWhat Clipper stated was, that he had been told by Neblockthat the Company "was thinking about moving it inside" but that "tankerscraping would [continue to] be outside " I do not regard this as a state-ment that Clipper had been told that the movewouldbe made, nor doesthe record show when Neblock madethis statementto Clipper55 In sec 1, D, 3, b,supra,is set forth the incident when Steen asked Su-pervisor Francoeur for a raise, and the latter, pointing to the UAW insig-nia on Steen's T-shirt, said, "what with the rag "54As a result of a general wage increase to all employees, effectiveFebruary 7, 1966, the rate for this job increased to $2 54, and thereafterSteen was paid at the increased rate58The record shows that as of March 27, 1966, there were nine em-ployees in department 4, who were classified as "mixer operators," sixbeing paid $2 64 an hour, and three at $2 54 an hour In either group, em-ployees who worked the night shift received an extra 10 cents. Of thenine, Steen was the last assigned to that classification 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoberts in conversation, and asked Roberts if she hadsigned the petition. Roberts said, "No." Sheets thenstated that she had not signed it and, according to Sheets,stated in effect that the girls never do anything I want, soIwon't do what they want, "I will get even with them if itis the last thing I do." Neither Roberts nor Hutson madeany comment, and the three resumed work. About 2hours later, Sheets was called to Personnel DirectorDonner's office where she found, in addition to Donner,Plant ManagerBoulgerand Department Foreman Kreft.Sheetswas told that her aforementioned remarks toRoberts were regarded as a "threat to do bodily harm."Sheets denied making any threat, and explained that shehad neither prepared nor signed the petition regarding theextended holiday. Donner replied that he had a signedstatement from Roberts, which he regarded as sufficient.Sheets asked that Hutson be called in to corroborate her,but Donner refused. He did, however, at Sheets' request,call inRoberts, and, in the presence of Sheets, askedRoberts if the written statement she had given manage-ment was true. Roberts affirmed that it was.59 Accordingto Sheets, she told Roberts that the latter had "lied."However, Boulger and Roberts testified that whenRoberts affirmed the truth of herstatementSheets repliedto the effect that she didn't mean it that way, or didn'tmeanRoberts as the person she was going to get evenwith.60 In any event, Donner thereupon told Sheets,"Well, you know this has happened before. I will have tosuspend you for three days." To this Sheets replied,"Well there is nothing I can do about it, you won't listento anything I have to say."Later in the day, having heard of the events inDonner's office relating to the Sheets' suspension, Hut-son went to see Donner and told him that Roberts had"lied," but Donner insisted that he would not change hismind. Sheets also telephoned Donner after work, tryingto convince him that what Roberts had said could not betrue.Donner told Sheets that Hutson had been to see himand corroborated Sheets, but that he needed time tocheck it out and would call her back. He added however,that as of that time, the fact that Hutson corroboratedSheets would not change his mind. Donner did call Sheetsback and, as Sheets testified, said:He told me that he hadn't had the opportunity tocheck the story because all thegirlsthat I workedwith had left at the same time that I had and that hewould like to check into it and ask them questions,but that he didn't think it would change his mindbecause it would undo everything he had done. ThatIwas the backbone of the girls and they seemed tolean on me.And that I was prettyintelligent.That isthe way he worded it to me.He also stated that he didn't know what seemed tobe the matter with me lately, he had heard from pastrecords or seen from past records that I was a verygood operator.But, sincemy Union activities, mywork had slacked off considerably.6111Roberts testified,and it is not otherwise denied,that Donner eitherread or handed her the statement The statement signed by Roberts is inevidence. It quotes Sheets as having said, when Roberts replied that shehad not signed the petition, "I'll get even with you' In spite of every-thing, I'll get even with you"" and that this statement was followed bysome curse words80 1 find it unnecessary to resolve the conflict81Donner admitted this telephone conversation with Sheets, and thathe made some statement to her about her ability and that she was a goodDonner admitted that since he became personnel directoron or about June 1, 1965, he had never received any com-plaint concerning threats by Sheets. He also admitted thatafterRoberts' complaint came to his attention, he,Boulger, and Kreft discussed the matter and reached atentative decision to suspend Sheets before she wascalled in.d.Interrogationof SteczynskiIn January 1966, the Union held a meeting at the localLabor Temple, which Steczynski attended.In the courseof the meeting Steczynski stated that Donner had tried toinfluence two employees against the Union.The follow-ing day, while at work,Steczynski was engaged in con-versation by Donner,who, after some general talk toldSteczynski, "I see what side of the fence you are on."Replying to Steczynski'srequest for an explanation,Donner stated,"Well, at that last meeting,Iunderstandyou were talking about me."62e.Interference with Board progressOn April 6, 1966, in preparation for the hearing, theGeneral Counsel forwarded subpenas and a coveringletter to a number of persons whom he thought mighthave information to his case.63 The subpena called for theattendance of the witness at the Board's hearing thenscheduled for June 14. The letter that accompanied thesubpena stated that attendance at the time and place in-dicated in the subpena was mandatory, and that failure toso appear "subjects you to legal action being broughtagainst you in a Federal Court;" the General Counselwas the only person that could grant a release from thesubpena; and that only after the General Counsel hadtalked with the individual could it be decided whether hisattendance would ultimately be required. The letter con-cluded by requesting the addressee to telephone or callupon the General Counsel's representative at a specifiedmotel between April II and 15, 1966. Shortly after April6, 1966, Respondent posted on its bulletin board a noticeto employees, which stated in substance, that if any em-ployees had any question about the aforementioned sub-pena or letter, to see Personnel Director Donner. Donneradmitted that about six employees, including Karla Starr,came to see him about the matter. Starr testified that afterseeing the notice on the bulletin board, she went to seeDonner and asked about the subpena and the letter whichshe had received, and Donner told her that she did nothave to appear in court or visit the General Counsel'srepresentative at the motel; and she told Donner that shethought she had to go. Respondent did not cross-examineStarrwith respect to this aspect of her testimony.Donner, however, testified that he told Starr that shemight have to appear at the trial, but that compliance withcounsel's request that she confer with him at the motel,"was strictly up to her," that she could go, or not, but thatmachine operator.He did not deny theremainder of the statement at-tributed to him by Sheets I thereforecredit Sheetsas to whatwas said inthis telephone conversation62Donner denied that he had any conversation with Steczynski abouttheUnion, and specificallythat he made the remarksSteczynski at-tributed tohim I creditSteczynski61 It was stipulated that such letter and subpena were sentto about 175persons, about 100 of whomwere then employedatMortell J.W. MORTELL CO.449if she decided to go, and wanted time off for that purpose,that he wanted advance notice.641am not satisfied that Starr meant that Donner urgedher not to comply with the subpena or counsel's requestthat she appear for an interview. Starr was born in Ger-many, and has not acquired much skill in the reading andwriting of English. For this reason I am not convincedthat there is really any conflict between Starr andDonner, or that her testimony does not mean that Donnersimply told her that a visit to the motel was not legallycompulsory. In any event, the issue here presented maybe disposed of on other grounds.On April 15, 1966, Respondent posted the followingnotice on its bulletin board:NOTICE TO EMPLOYEESThis notice is prompted for two reasons. First, manyof our employees are confused as to the meaning andimportance of communications which may have beenreceived by them from the National Labor RelationsBoard, asking them to contact Mr. Eisenberg.Secondly, we wish to provide you with the truthabout a meeting notice passed out by union or-ganizers on April 13.1.-On August 3, 1965 our employees rejecteda union ina secret ballot election. The U.A.W.asked the N.L.R.B. to throw out the electionresultsand give them the bargaining rightswithoutsecond election. The N.L.R.B. hasagreed to hold such a hearing to consider thispossibility. This is the reason many of our em-ployees have received a notification about a sub-poena to appear at the hearing.Preliminary to this hearing Mr. Eisenberg wishes toask you certain questions about theunionaffair.Donot confuse the subpoena with Mr. Eisenberg'srequest. You are under no obligation to discuss thecase with him prior to the hearing. If you wish todiscuss the matter with him, you are encouraged todo so. However, we have received reports that unionorganizers, trying to supplywitnessesfor Mr. Eisen-berg, have coerced and misrepresented Mr. Eisen-berg's communication, causing some of our people tobelieve that they must contact Mr. Eisenberg at thistime.This is typical of the union ethics we have allseen over the last sixteen months.Do not be intimidated by the union organizers. Their"Notice of Meetings" handout is further intimidationto seek our cooperation with Mr. Eisenberg. Theywould have you believe a certified union exists andyou had better play ball with them.2.The "Notice of Meeting" handout is misleading.There is no certified Local 1387 at the J.W. MortellCompany. This is another instance of "unionbaloney." Whether our employees will eventually berepresented by the U.A.W. will depend upon the out-come of the court hearing which will probably takeseveral weeks. It will be months after the hearing be-fore a decision is handed down.Wonder if those attendingthe meetingwill be obligedto payunion dues?J.W. Mortell CompanyThe General Counsel apparently had some difficulty incontacting his witnesses, but the reason for this was notdeveloped. In any event, on May 18, 1966, the GeneralCounsel mailed one of two types of letters to the wit-nesses;one type to the witnesses he regarded as"friendly,"65 and the other to persons who had notresponded to the General Counsel's letter of April 6;66the number of the latter types of letters is not disclosedby the record. The so-called friendly letter stated thatcounsel would be at a designated motel in Kankakee dur-ing the first week of June, for the purpose of talking to theaddressee regarding this case, and asked that counsel becontacted promptly. This letter also stated:By meeting with me at the motel I may be able to ex-cuse you or, in the alternative, at least reduce to aminimum the inconvenience caused you. If, after wemeet, I decide you must testify, I will give you aspecific hour at which you must be at court. On theother hand, if your testimony is needed and we donot get together, you may have to wait in the court-room for many hours, or even more than one day,before you are called.The letter, sent to the persons who had not theretoforeresponded to counsel's letter, asked the addressee tocommunicatewith counsel at the motel during adesignated period, and also stated:There is also another reason why it is advisable foryou to contact me. If we meet, you may be excusedor at least you will be given a definite time to appear,so as to reduce to a minimum the inconveniencecaused you. On the other hand, if you arrive at thehearing without having previously talked to me youmay have to be present for many hours, or even morethan one day, before you are called to testify.After the aforementioned letters were received by em-ployees, Respondent, on May 24, 1966, posted a furthernotice to employees on the bulletin board. This noticewas as follows:NOTICE TOEMPLOYEESMEETINGWITH NATIONALLABOR RELATIONS BOARDATTORNEYSOnce again employees have asked the Company ifthey must go to the motel of the government lawyersabout the union case.Feel freeto go to the motel orfeel freeto stayaway.No one can legally pressure you either way. Some ofyou have been told you will be held in court by thegovernment lawyers for four or five days. This isonly a union pressure tactic to force you to go to themotel.We honestly do not believe the governmenteaNeither Donner, nor any other witness calledby the General Coun-sel, gave any testimony regarding interviewswithDonner about the sub-pena or the letters attached thereto."5A copy ofthistype of letteris in evidenceas G.C Exh 24(b)ssA copy ofthis type of letter is in evidenceas G C Exh 24(c) 450DECISIONSOF NATIONALLABOR RELATIONS BOARDlawyers will hold you in court just to punish you fornot going to the motel.You might be required to waitin court several hours but we are confident that anorderly arrangement will be worked out.We sincerely regret these latest union pressuretactics,and we hope you will bear with us until thiswhole thing is concluded.Feel freeto go to the motel orfeel freeto stay away.B.Contentions and Concluding Findings1.Interference,restraint,and coercionUpon the basis of the foregoing findings of fact, derivedfrom the credited testimony, I find and conclude thatRespondent violated Section 8(a)(1) of the Act in the fol-lowing particulars:(a)The interrogation of employee Haggard by Super-visor Francoeur in February 1965, as to the attendanceat the union meeting the preceding day. The right of anemployer to interrogate employees regarding their unionactivities is restricted to those circumstances when he hasa legitimate interest in making such inquiry, and does sowith adequate safeguards to demonstrate that no restraintand coercion results. SeeBlue Flash Express, Inc.,109NLRB 591. Here, Francoeur had no legitimate purposefor his inquiry of Haggard. Absent such legitimate pur-pose, and Respondent's antiunion animus which is soplainly reflected by its other conduct, herein more fullydetailed, this interrogation must be regarded as coerciveand violative of Section 8(a)(1) of the Act. I so find andconclude.(b)The early March announcement of improved fringebenefits, even though the decision to grant such improve-ments was therefore made. In light of Respondent'sMarch 5 letter to its employees, in which it made clear itsstrong opposition to the Union, such announcement, at atime when the union campaign was at its height, couldonly have been for the purpose of trying to dissuade itsemployees from their organizational activities. I so findand conclude.(c)The statements by Supervisor Francoeur to em-ployees Steen and Southard that they would not receivea pay raise because they were wearing UAW insignias.(d)The interrogation of employee Southard by Super-visor Davis as to how Southard would vote in the then ap-proaching election, and the subsequent statement byDavis that whether the Union got in or not "it is going tobe hard as hell on all of us."(e)The interrogation of employee Scarborough by Su-pervisor Gallois as to whether Scarborough had signed aunion card, as well as by Gallois' statement that she hadbeen told by a fellow employee of Scarborough's that thelatter had been "signed up, hook line and sinker."(f)The disparate enforcement of Respondent's plantrule against solicitation and literature distribution.67 Theactivities of Ivlow and Lagesse in particular, as abovedetailed,make it plain that Respondent must have beenaware of what Now and Lagesse were doing and pur-posely refrained from taking any action to have them stoptheir anti-UAW activities. Conversely however, as the61Asthe evidence shows that Respondent promulgated these rulesseveral monthsbefore UAWcame on the scene, I do not find that the rulewas promulgated for a discriminatory purpose. Also,as the Generalevidence shows, employee Hartman was reprimanded forhavingUAW literature in his hand while in theclockroom, a nonwork area, and directed to go outside to"pass out that stuff"; employees in department 17, duringan address by Blais were told that union literature couldnot be distributed anywhere in the plant; SupervisorKreft directed that union literature be removed from thelunchroom tables; and union literature which employeeGremar had left with her purse was removed apparentlyby Supervisor Kreft, while Gremar was absent from herwork station. When this conduct is compared to that en-gaged in by Ivlow and Lagesse, and which Respondentmust have been aware of and made no effort to stop, theinference is clear that Respondent intentionally enforceditsruleprohibiting distribution and solicitation onlyagainst pro-UAW activity, but condoned, if it did not in-deed encourage, such activity on the part of anti-UAWemployees, and thereby violated Section 8(a)(1) of theAct. I so find and conclude.(g)Blais' interrogation of employee Haggard on theday of the election, as to the latter's reasons for support-ing UAW.(h)The conduct of management officials on the day ofthe election in stationing themselves at the office window,and on the roof of the plant, observing the Union's dis-tribution of handbills and the reaction of the employeesthereto. The evidence shows that at no time prior to Au-gust 3, had Respondent's officials engaged in such con-duct, and there is affirmative evidence that on this day thereluctance of employees to accept literature from theunion agents was markedly greater than at any other timein the campaign. Respondent offered no evidence to justi-fy this conduct, nor does its brief advance any argumentin justification thereof.While this was Respondent's pro-perty and its officials were at places they had an un-doubted right to be, and were not required to close theireyes to the activities which the Union chose to carry ondirectly within their line of vision, I am convinced andfind that Respondent's activity was engaged in with theintent and purpose of demonstrating to the employeesthat Respondent was watching their contacts with unionagents in order to discourage their acceptance of unionliterature being offered them. This fact distinguishes theinstant case fromSalant & Salant, Inc.,92 NLRB 417,446-447.Certain-TeedProductsCorporation, 153NLRB 495, 498, 507. See alsoAtlanta Gas Light Com-pany,162 NLRB 436.(i)Donner's statement to employee Steczynski thatthe latter had talked about Donner at the union meetingheld the preceding night. In view of the fact that the state-ment was made so closely following the union meeting,and the accuracy of Donner's statement, I find and con-clude that said statement gave the impression thatRespondent had the union activity of its employees underobservation and surveillance and, therefore, violated Sec-tion 8(a)(1) of the Act.Precision Products & Controls,Inc.,160 NLRB 1119.(j)The notices posted by Respondent on April 15 andMay 24, with respect to the letter sent to prospective wit-nesses by the General Counsel. In light of Respondent'santiunionanimus, which so clearly appears from therecord as a whole, andits purposeto dissuade the em-ployees from selectingunionrepresentation, albeit theCounsel concedes that the rule is valid on its face, I do not find its mereexistenceto be violative of the Act. J.W. MORTELL CO.451meansemployed were in manyinstancesnot proven to beunlawful,Imustand do find and conclude that Respond-ent posted the notices referred to with the intent andpurpose ofinstillingin the minds of employees, by in-nuendo itis true, the thought that Respondent wouldprefer that its employees not cooperate with Board coun-sel, asthe latter had requested. So viewed the notices in-terfered with the right of employees to have their statuto-ry rights vindicated in the manner provided by the Act. Ifsuch was not Respondent's intentand purpose, it is dif-ficult to understand why it would tell the employees thatthey were "free to stay away" from the General Counsel,and thereby inject itself into the General Counsel's ef-forts to marshall his evidence and present it with the leastinconvenience to all concerned, and characterize coun-sel's efforts in that regard as "these Union pressure tac-tics,"when Respondent well knew- that it was theGeneral Counsel,and not the Union,that was seeking tointerview the witnesses, in the discharge of his duty tovindicate the public interest.682.The 8(a)(3) and (1) allegationsa.The Emling promotionUpon the facts summarized above (sec. I, A, 3, h), Ifind and conclude that Respondent's extension ofEmling's trial period on July 21, and the August 18 ter-mination of the additional duties and rate increase grantedhim on a trial basis the preceding April 16, were dis-criminatorily motivated. The following factors lead me tothat conclusion:(1)When Emling was given the additional duties andpay increase, he ceased the union activities in which hehad theretofore engaged. However, sometime in June heresumed his union activities, wearing a union button inthe plant, distributing union literature in front of the plant,and serving on the Union's in-plant committee.(2)Until July 21, when his trial period was extended,Emling's performance of the additional duties was notcriticized. The 90-day trial period having expired July 16,Emling on July 19 asked Plant Manager Boulger whatdecision had been reached in that regard..Boulger's replywas that he would look into the matter. Two days later,Emling was told byBlaisthat the trial period was beingextended for 30 days.69 It isimportant to note that at thistime Blais told Emling "generally you are doing the jobsatisfactorily," and that only Emling's "attitude towardsmanagement," which he hoped Emling'would correct inthe 30-day period, was what prompted the extension.Specifically,Blaisreferred to an incident when Emling al-legedly called Kreft, under whose supervision Emlingperformed the additional duties, a "damned fool," andsuggested that Emling discuss that incident with Kreft.(3) It is significant that Kreft did not support Respond-ent regarding the incident upon which it places itsgreatest reliance. Kreft testified that there was an occa-sion when he heard Emling use the words "any damnedfool," but admitted that Emling then used other wordswhich he (Kreft) did not hear, and refused to say thatEmling's language was directed at him.Proof of the foregoing facts made outa prima faciecaseon behalf of the General Counsel's contention withrespect to this incident, which imposed upon Respondentthe duty of going foward with the evidence and giving anadequate explanation for the extension of Emling's trialperiod and subsequently relieving-Emling of his extra du-ties and the additional compensation therefor. Only bydoing so could Respondent dissipate the unfavorable in-ferences to be drawn from the General Counsel'sevidence. In view of the admission by Blais on July 19that generally Emling was "doing the job satisfactorily,"and that Respondent's principal objectionwas toEmling's alleged language regarding Kreft, which Kreftdoes not support, it is only reasonable to infer that thereis another motive-an unlawful motive-which Respond-ent desired to conceal.Shattuch Denn Mining Corp. v.N.L.R.B.,362 F.2d 466, 470 (C.A. 9). Upon considera-tion of all the facts, I am convinced that the motivatingreason for the extension of Emling's trial period until afterthe election was -the- fact that in June he had openlyresumed the extensive union activities which he hadabandoned in April,-when he was given the additional du-ties and increased pay, and that after the Union lost theelectionon August 3, Respondent took away fromEmling the additional duties and increased pay, in retalia-tion for his union activities in the latter part of his trialperiod. I so find and conclude.-b.The Clipper incidentUpon the facts summarizedsupra(sec. I, A, 4, a), Ifind and conclude that Clipper's transfer to department 8was discriminatorily motivated, and that his terminationon November 18 constituted a constructive discharge byRespondent. I am led to this conclusion by the followingfactors:(1)The fact that Ivlow on and after August 4 requiredClipper to perform the full duties of department 17 wouldindicate that Respondent knew at that time that Clipperhad been discharged by the doctor and that there was nonecessity for keeping him on light work. But even if thatfact was not known to Respondent on August 4, it wascertainly so informed on August 13, when it received thedoctor's final medical report.(2)A week prior to his transfer to the equipment-washing job in department 8, Clipper told Whalen, theleadman in that department, why he was not interested insuch a job. As it was Whalen who first informed Clipperof his contemplated transfer to department 8, it isreasonable to infer, as I do, that management haddiscussed the proposed transfer with Whalen, and that thelatter after his talk with Clipper informed management ofClipper's lack of interest, if not actual distaste for the de-partment 8 job.(3) It is reasonable to infer, as I do, that during the latefalland winter season, in downstate Illinois, washingequipment out of doors is a more onerous job than eventhe heavy work required in department 17. That Re-spondent recognized this is made evident by the factthat it went to the expense of moving that work inside asof December 1.68 The complaint charges a number of additional incidents as beingviolative of Sec 8(a)(1) of the Act I find it unnecessary to consider orpass upon those additional allegations,as substantial violations of Sec8(a)(1) of the Act, many within the critical period of the representationcase have been found These findings will require a broad remedial order,and the settingaside ofthe election.No different order or relief wouldresult if all the remainingcomplaintallegationswere consideredand foundviolative of Sec8(a)(1)69At thistime Respondent knew thatthe August 3 election was im-minent;the Decision and Directionof Electionhavingissued June 29.336-845 0 - 70 - 30 452DECISIONSOF NATIONALLABOR RELATIONS BOARD(4)Although Clipper made numerous requests ofmanagement for assignment to department 4, and duringthe period involved it hired new employees for that de-partment, no such an assignment was offered Clipper. Noevidence was offered even tending to show that Clipperwas not qualified for the work in department 4, where hehad previously worked.(5)When Clipper called on November 18 and statedthat he could not stand the outside work because of thecold climate, and for that reason would not return towork, he was not told that the work was being moved in-side.No reason was advanced for withholding that infor-mation from Clipper.The reason assigned for transferring Clipper to depart-ment 8 was that he was unable to perform the full dutiesrequired in department 17; Personnel Manager Donnerhad been orally informed by the doctor that Clippershould refrain from lifting for quite sometime, or therecould possibly be a recurrence of his back trouble;Respondent acted prudently in minimizing the risk of in-jury to Clipper by transferring him to light work; and ittook until August 30 to find a suitable job for him. Thefacts, I find and conclude, do not support Respondent'scontentions.To begin with the testimony is clear that Clipper did infact perform the full duties of the job in department 17from August 4 until his-transfer to department 8, on Au-gust 30, a period of almost 4 weeks. If Respondent wasin fact concerned about a possible recurrence of Clipper'sback problems, it strains credulity beyond the breakingpoint to believe that Respondent would have kept Clipperperforming the full duties of department 17, including lift-ing of heavy bags - precisely the kind of work most likelyto produce the very results it was allegedly seeking toavoid. It is also difficult to believe that in a plant of about300 employees it would take nearly 4 weeks to find lightwork for an employee whom it had to guard against therecurrence of a back injury. I believe it to be more logicalthat Respondent, because of Clipper's outspoken supportof the Union's cause, down to the evening before the elec-tion when he complained of Ivlow's activity in the plant,(supra,sec.A, 3, d, (1)), and learning from Whalen thatClipper regarded the washing job as onerous and distaste-ful, assigned Clipper to that job in the hope that he wouldquit, and it was for this reason when Clipper called to saythat he was quitting and the reason therefor, that Re-spondent withheld from him the information that equip-ment-washing operations were being moved indoors. Iso find and conclude. Having so found, it follows thatClipper's transfer to department 8 was discriminatorilymotivated, and his subsequent quitting a constructivedischarge by Respondent.c.The suspension of Marian SheetsAlthoughI am inclindedto the view that Sheets did notthreaten Roberts, and that Respondent had no reasonablebasis for believing that she didso,70Ifind it unnecessaryto and do not decide whether or not Sheets in fact did so.For assuming that Sheets did in fact threaten Roberts, orthat Respondent in good faith thought she had done so,upon the entire record, I find and conclude that Respond-ent's suspension of Sheets was motivated by her unionactivity, and that the alleged threat to Roberts was onlya pretext seized upon to obscure the real motive ofRespondent's action. My reasons for so concluding are:(1)Respondent, as I have found, entertained a strongunion animus.(2) Sheets, as heretofore found, was among if not infact the most prounion employee in the plant. ThatRespondent was aware of this fact is made evident byreason of references to her union sympathies by manage-ment officials, including specifically Personnel ManagerDonner, at meetings they had with employees. Moreover,in the telephone conversation between Sheets andDonner on the day of her suspension, Donner referred toSheets' union activities, and claimed that her work hadsuffered because of it.(3)Although Donner told Sheets during the interviewon November 18, that "this has happened before," he ad-mitted when testifying that he theretofore received nocomplaints as to threats by Sheets.(4)Donner's admission that after Roberts' complaintcame to his attention, he, Plant Manager Boulger, and Su-pervisorKreftmet and discussed the matter, and,without further investigation or inquiry of Sheets, decidedtentatively to suspend her. When Sheets was interviewedabout the matter and stated that Hutson was a witness toher conversation with Roberts, Donner refused to inter-view Hutson. Moreover, when Huston went to seeDonner, and, as Donner admitted, corroborated Sheets,he insisted that even that would not change his mind.Failure to conduct a full and fair investigation of an em-ployee's alleged misconduct is evidence of a discriminato-ry intent, especially when viewed in the light of Respond-ent's hostility to the Union.Norfolk Tallow Co., Inc.,154 NLRB 1052, 1059;Shell Oil Company v. N.L.R.B.,128 F.2d 206, 207 (C.A. 5).d.The Steen wage-rate incidentThe facts relating to this incident(supra,sec. 1, A, 4, b)lead me to the conclusion that the General Counsel failedto prove by a preponderance of the evidence that therewas discrimination in the wage rate paid Steen, as theGeneral Counsel contends. Although Steen was active intheUnion, his principal activity concerning whichRespondent was put on notice was his wearing of unioninsigniain the plant, as did a great number of other em-ployees. Although there is some evidence that Steen wasfor a period paid at the rate of 10 or 15 cents an hour lessthan the apparently proper rate for his job, l find no con-vincing evidence that this was motivated by any desire todiscriminate against Steen because of his union activity.Accordingly, I shall recommend dismissal of this allega-tion of the complaint.3.The 8(a)(5) allegationsThe General Counsel contends that when the Unionmade its bargaining demand onApril 7,it represented amajority of the employees;Respondent then had no good-faith doubt of that fact;its refusal to honor the Union'sdemand was unlawful;having interfered with the election70 In the first place itjust does not seem reasonable that Sheets wouldthreaten Roberts concerning the signing of a petition which she knewRoberts did not sign, and which Sheets herself did not wish to signSecondly, assuming that Roberts correctly understood Sheets as sayingI'll get even with "you," it seems farfetched,bearing in mind the realitiesof conduct between employees in an industrial plant, that Respondentwould have seriously construed this as a threat J.W. MORTELL CO.453held on August 3, the election should be set aside; and onthe authority ofBernel Foam Products Co., inc.,146NLRB 1277, Respondent should be ordered to recognizeand bargain with the UnionTo prove the Union's majority in the appropriateunit,"on the demand date, the General Counselestablished that the Union obtained 167 authorizationcards in the course of its campaign; 154 allegedly ex-ecuted on or before the demand date, and 13 on variousdates on or after April 8, but before the election. Thebetter part of this more than 2,000 page record wasdevoted to testimony dealing with the validity of the cardsas designations of the Union '72 and the employee statusof certain persons on the demand date, so that the numeri-calcomposition of the unit necessary to determinewhether the Union had a majority might be fixed.73However, in the view which I take of the case, it is un-necessary to decide those questions because I find andconclude that assuming all issues are resolved in favor ofthe General Counsel, the Union did not have a majorityat any relevant time.On August 10, 1966, the final day that testimony wastaken, Respondent sought to adduce testimony to the ef-fect that during the same period that the Union was con-ducting its organizational campaign, District 50 was alsoengaged in organizing Respondent's employees, that ap-proximately 60 employees signed authorization cards onbehalf of District 50, and that a substantial number ofthese were among the 154 card signers upon which theGeneral Counsel here relies to support majority status asof April 7. Regarding the testimony as going to thequestion of Respondent's "good faith doubt," I sustainedtheGeneralCounsel'sobjection to the profferedtestimony.Respondentmade an offer to prove theaforesaid facts Subsequently, the Board's Decision inBendix-Westinghouse Automotive Air Brake Co.,161NLRB 789, came to my attention. There the Board ad-hered to its longstanding rule that where an employeesigns an authorization card for each of two competingunions, the card for neither union will be regarded as avalid designation, for it is not possible to determine whichunion the employee is designating as hisexclusivebargaining representative. 74Accordingly, on November 18, 1966, 1 issued andserved on all parties an order directing them to showcause why the record should be reopened to permitRespondent to establish the facts covered by his offer ofproof. Pursuant to my order, the parties advised me thatthey had no objection to reopening the record, andthereafter, under date of February 13, 1967, submitted tome a stipulation of fact, which has been incorporated inthe record as "TX Exhibit 6," and which 1 approve. Bythis stipulation the parties agreed that during January,February, and March 1965, 14 employees who signedcards on behalf of UAW (and which are included amongthe 154 upon which the General Counsel relied as proofof the Union's April 7 majority), also signed cards forUMW.75Applying the rule ofBendix-Westinghouse, supra,tothe instant case, the 14 dual card signers must be ex-cluded from the 154 cards relied on by the General Coun-sel in support of the Union's April 7 majority, thus leav-ing him with 140 cards. As the General Counsel concedesthat the unit consisted of at least 287 employees on April7, it is clear that the Union did not have majority statuswhen it made its demand, even assuming that each of theremaining 140 cards constituted a valid designation of theUnion.Nor is the evidence sufficient to support a finding thatthe Union acquired majority status at any time after April7. The only thing in the record bearing on the compositionof the unit after April 7 is the stipulation of counsel thatemployee Tipsword quit on April 8, that employee Hayesquit on April 9, and that these were the only changes inthe composition of the unit between April 7 and 9. Thatthere was at least one change in the unit after April 9 isclear from the evidence, which shows Wilkins was hiredJune 3 and quit on July 12, and it is at least inferable thatin a unit of almost 300 other changes more than likely oc-curred. Be this as it may, the General Counsel has theburden of proving that the Union represents a majority,and in the case of a contention that such majority wasacquired after the initial demand, he has the burden ofshowing when such majority was acquired. As only twocards were signed between April 7 and 9, these, assumingtheir validity, did not give the Union a majority. Not onlydid the General Counsel fail to show the composition ofthe unit after April 9, but in his brief, and during the con-ference held on March 20, 1967, admitted that he wasmaking no argument that there was a majority after April9.Accordingly, I find and conclude that at no time materi-alhad the Union been designated by a majority ofRespondent's employees in the unit involved as their col-lective-bargainingrepresentative,thatRespondent'srefusal to bargain with the Union did not violate Section8(a)(5) of the Act, and the allegations of the complaint inthat regard should be dismissed. I shall so recommend.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:71The unit alleged in the complaint was the one fixed in the RegionalDirector's Direction of Election. No question was raised as to its ap-propriateness72The validity of virtually every card offered by the General Counselwas contested72 If the General Counsel's unit contentions are fully accepted it con-sisted of 287 employees on the demand date If Respondent's contentionsare fully accepted the number is 29474 In addition toBendix-Westinghouse, supra,see1.Posner, Inc.,133NLRB 1573,Weirton Ice and Coal Supply Company,103 NLRB 810,Adam Goetti dlbla International Metal Products Company,104 NLRB107675The stipulation also provided that the parties, by entering into same,did not admit the relevancy or materiality of the stipulated facts andreserved the right to object to the receipt in evidence of such facts, to theextentpermitted by law Counsel for the Charging Union has submitted tome a memorandum (in the record as "CP - I") objecting to the receipt inevidence of the stipulated facts on the grounds, in addition to lack ofrelevancy and materiality, that (1) such facts are presented untimely, (2)the facts are at variance with the defense raised by Respondent's answerand in all prior stages of the proceeding, and (3) there is no evidence thatRespondent was aware of the existence of the cards signed for District 50when it refused to bargain with the Union, nor did Respondent predicateits refusal on that ground I find these objections without merit Respond-ent's refusal to bargain, its answer to the complaint, and its defense of thecase, were all predicated on the theory that the Union did not have amajority The facts established by the stipulation are consistent with thattheory under the Board's holdingin Bendix-Westinghouse, supraThecontention that the evidence is untimely, I do not comprehend, in view ofthe circumstances under which the question arose Accordingly, theCharging Party's objections to the receipt in evidence of the facts stipu-lated by the parties is overruled. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By the conduct set forth in section I,B,1, above,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed them bySection 7 of the Act, and thereby engaged in and is engag-ing in unfair labor practices proscribed by Section 8(a)(1)of the Act.4.By depriving Emling of a promotion previouslygranted him on a temporary basis, by suspending MarianSheets, and by transferring Clipper and thereafter con-structively discharging him, because of their activities insupport of the Union, all as heretofore found, Respondentdiscriminated against them in regard to their hire ortenure of employment, and terms and conditions of em-ployment, discouraging membership in the Union, andthereby has engaged in and is engaging in unfair laborpractices proscribed by Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.6.The evidence fails to establish that Respondent dis-criminated against Roger Steen because of his activitieson behalf of the Union, and thatallegationof the com-plaint should be dismissed.7.Neither on April 7, 1965, nor at any material timethereafter,was the Union the collective-bargainingrepresentative of Respondent's employees in theunit in-volved, and the allegation that Respondent refused to bar-gain with the Union in violation of Section 8(a)(5) and (1)of the Act should be dismissed.THE REMEDYHaving found that Respondent engaged in unfair laborpractices,itwill be recommended that it be required tocease and desist therefrom and take the affirmative actionset forth below,found necessary and designed to effectu-ate the policiesof the Act.It having been found that Respondent interfered with,coerced,and restrained its employees in the exercise ofrights guaranteed by Section7 of theAct, I concludefrom the nature and totality of its conduct,that Respond-ent should be required to cease and desist from in anymanner interfering with, restraining,or coercing its em-ployees in the exercise of rights guaranteed them by Sec-tion7 of the Act.N.L.R.B. v. EntwistleMfg. Co.,120F.2d 523 (C.A.4); CaliforniaLingerie Inc.,129 NLRB912, 915.Having found that Respondent discriminated againstRobertClipper,James Emling, and Marian Sheetsbecause of their assistance to and support of the Union,itwill be recommended that Respondent be required to(1) offer Robert Clipper,immediate,full, and uncondi-tional reinstatement to the job he was transferred from onAugust 30,or a substantially equivalent job, withoutprejudice to his seniority or other rights privileges orworking conditions; (2) restore James Emling to the jobheld byhim immediately prior to August 18, as then con-stituted,and with the rate of pay for such job,withoutprejudice to his seniority or other rights, privileges, andworking conditions; (3) vacate and annul the November18 suspension of Marian Sheets, removing from its per-sonnel records, and all other records where such fact maybe recorded, all references to such suspension, and adviseMarian Sheets, in writing, that it has done so; (4) makewhole Robert Clipper, James Emling, and Marian Sheets,severally, for any earnings lost by reason of the dis-crimination against them, by paying to each a sum ofmoney equal to the difference between the amount he orshe would have earned but for the discrimination, and theamount he or she did in fact earn, computed in ac-cordance with the Board's formula set forth in F. W.Woolworth Company,90 NLRB 289, with interest at therate of 6 percent per annum as provided inIsis Plumbing& Heating Co.,138 NLRB 716; and (5) preserve and,upon request, make available to authorized agents of theBoard, all personnel and other records necessary or use-ful in computing the backpay herein provided for, ordetermining compliance with the order herein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is recommended that the National LaborRelations Board order that J. W. Mortell Company, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating any of its employees re-garding their activities on behalf of United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica, AFL-CIO, or any other labororganization.(b) Threatening to deny pay increases or other benefitsto employees because of their membership in or supportof a union.(c)Engaging in surveillance of theunionactivities ofits employees, or any conduct which can reasonably becalculated to convey to its employees the impression thattheirunionactivities are under its surveillance.(d)Announcing improvements in the fringe benefits ofemployees for the purpose of influencing their organiza-tional activities.(e) Interferingwith the processes of the NationalLabor Relations Board by advising employees that theyneed not respond to the efforts of Board agents to inter-view them as to information they have regarding a Boardproceeding.(f)Disparate enforcement, as between prounion andantiunion protagonists, of its plant rules prohibiting sol-icitation and literature distribution.(g)Discouraging membership in the above-mentionedor any other labor organization of its employees by inany manner discriminating against employees in regard totheir hire, tenure, or term or condition of employment.(h) In any other manner interfering with, restraining,or coercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such ac-tivities.2.Take the following affirmative action found neces-sary and designed to effectuate the policies of theaforesaid Act:(a)Offer to Robert Clipper, immediate, full, and uncon-ditional reinstatement to the job held by him immediately J.W. MORTELL CO.prior to August 30, 1965, or a substantially equivalentjob,without prejudice to his seniority or other rights,privileges, or working conditions, and if the said RobertClipper is presently serving in the Armed Forces of theUnited States, forthwith notify him of his right to full andunconditional reinstatement, upon application, in ac-cordance with the Selective Service Act and the Univer-salMilitary Training and Service Act, as amended.(b)Restore James Emling to the job held by him im-mediately prior to August 18, 1965, as said job was thenconstituted, and with the rate of pay applicable to saidjob,without prejudice to his seniority or other rights,privileges, or working conditions.(c)Vacate and annul the November 18, 1965, suspen-sion of Marian Sheets without prejudice to her seniorityor other rights, privileges, or working conditions, remov-ing from its personnel and other records all reference tosuch suspension and notifying Marian Sheets, in writing,that such action has been taken.(d)Make whole Robert Clipper, James Emling, andMarian Sheets, for any loss of earnings they may havesuffered severally, by reason of the discrimination againstthem, by paying to each a sum of money equal to the dif-ference between the amount they would have earned butfor such discrimination, and the amount they did in factearn, as provided in the section hereof entitled "TheRemedy."(e)Preserve and, upon request, make available to theBoard or its agents, all personnel and other records neces-sary or useful in computing the backpay herein providedfor, or effectuating compliance with this Order(f)Post at its plant in Kankakee, Illinois, copies of theattached notice marked "Appendix."76 Copies of saidnotice, to be furnished by the Officer-In-Charge of Subre-gional Office 38 (Peoria, Illinois), after being signed by itsauthorized representatives, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingallplaceswere notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(g)Notify the aforesaid Officer-In-Charge, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.77IT IS FURTHER RECOMMENDED that the complaintherein, to the extent that it alleges discrimination againstRoger Steen, and that Respondent unlawfully refused tobargain with the Union, be dismissed.II.REPORT ON OBJECTIONSTO CONDUCT AFFECTING THERESULTS OF THE ELECTIONHaving found that Respondent engaged in conductconstituting substantial violations of Section 8(a)(1) and(3) of the Act, most of which occurred during the critical76 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the aforesaid Officer-tn-Charge, in writing, within 10 days from the date of this Order, what stepsit has taken to comply herewith "455period, it follows that the election in Case 38-RC-89,held on August 3, 1965, must be set aside, and I sorecommend. SeeDal-Tex Optical, Company, Inc.,137NLRB 1782;Leas & McVitty, Incorporated,155 NLRB389, and the cases there cited. It is further recommendedthat the Board remand the aforesaid representation caseto the Regional Director for Region 13, under whose su-pervision said case is being processed, with instructionsto conduct a new election at such time as he deems cir-cumstances will permit the employees to freely expresstheirchoicewith respect to a collective-bargainingrepresentative.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended,we hereby notify our em-ployees that:WE WILL NOTcoercively interrogate you regardingyour membership in or activities on behalf of UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIO,or any other union.WE WILL NOT threaten to deny you pay increasesor other benefits because of your membership in orsupport of any union.WE WILL NOTspy on your union activities or en-gage in any conduct from which you may reasonablyinfer that we are spying on your union activities.WE WILL NOT announce improvements in yourwage or fringe benefits for the purpose of influencingyou to abandon or withhold your support of anyunion.WE WILL NOTadvise you not to respond to the ef-forts of Labor Board agents to interview you as to in-formation you may have concerning any case beingprocessed by said Board.WE WILL NOT enforce our plant rules against sol-icitation and literature distribution in such a manneras to discriminate between those employees who arein favor of,and those who are opposed to a union.WE WILL NOT discriminatorily transfer,suspend,or reduce the job status of any employee todiscouragemembership in the above-mentionedUnion,or any other union.WE WILL NOTin any other manner interfere with,restrain,or coerce you in the exercise of your right toself-organization,to form,join, or assist unions, tobargain collectively through representatives of yourown choosing,and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.WE WILL offer Robert Clipper, full and uncondi-tional reinstatement to the Job held by him just priorto August 30, 1965, or a substantially equal job, andrestore James Emling to the job held by him just priorto August 18, 1965, as said job was then constituted,and with the rate of pay applicable thereto, withoutprejudice to their seniority or other rights,privileges,or working conditions.WE WILL vacate and annul our November 18,1965, suspension of Marian Sheets, removing fromour records all reference thereto, and notify her, inwriting, that we have done so. 456DECISIONS OF NATIONALWE WILL make whole Robert Clipper, JamesEmling, and Marian Sheets for the wagesthey lost byreason of the discrimination practiced against them,as set forth in the Trial Examiner's Decision.All our employees are free to become,remain, orrefrain from becoming or remaining,members of UAWor any other labor organization.DatedByJ.W. MORTELL COMPANY(Employer)(Representative)(Title)LABOR RELATIONS BOARDNote:We will notify Robert Clipper if presently serv-ing in the Armed Forces of the United States of his rightto full reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sOffice, Fourth Floor, CitizensBuilding,225Main Street,Peoria, Illinois61602,Telephone 673-9061.